Exhibit 10.2

Execution Version

CONFIDENTIAL

LICENSE AND COLLABORATION AGREEMENT

This LICENSE AND COLLABORATION AGREEMENT (the “Agreement”) is entered into as of
February 25, 2011 (the “Effective Date”) by and between INTRA-CELLULAR
THERAPIES, INC., a Delaware corporation with its principal place of business at
Audubon Biomedical Science and Technology Park, 3960 Broadway, New York, NY
10032 (“ITI”), and TAKEDA PHARMACEUTICAL COMPANY LIMITED, a Japanese company
having a place of business at 1-1, Doshomachi 4-Chome, Chuo-ku, Osaka 540-8645,
Japan (“Takeda”). ITI and Takeda are sometimes referred to herein individually
as a “Party” and collectively as the “Parties”.

RECITALS

WHEREAS, ITI is developing pharmaceutical products that inhibit
Phosphodiesterase 1, including ITI’s proprietary compound referred to internally
as IC200214 or ITI-214;

WHEREAS, Takeda possesses substantial resources and expertise in the
development, marketing, and commercialization of pharmaceutical products; and

WHEREAS, ITI and Takeda desire to establish a collaboration for the research,
development and commercialization of products containing ITI-214 or its backup
compounds, in accordance with the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1 “Acquiror” has the meaning set forth in Section 15.5.

1.2 “Affiliate” means, with respect to a particular Party or other entity, a
person, corporation, partnership, or other entity that controls, is controlled
by or is under common control with such Party or other entity. For the purposes
of this definition, the word “control” (including, with correlative meaning, the
terms “controlled by” or “under common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity, whether by
the ownership of fifty percent (50%) or more of the voting stock of such entity,
or by contract or otherwise.

1.3 “ADHD” means Attention Deficit Hyperactivity Disorder recognized in the
DSM-IV-TR.

1.4 “Alliance Manager” has the meaning set forth in Section 3.1.

1.5 “Alzheimer’s Disease” means Dementia of the Alzheimer’s Type (DAT) as
recognized in DSM-IV-TR.

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

1.6 “Assigned Patents” has the meaning set forth in Section 2.1(a)(i).

1.7 “Business Day” means a day other than Saturday, Sunday or any day that banks
in Japan or New York, NY, U.S. are required or permitted to be closed.

1.8 “Change of Control” means, with respect to ITI, any of the following: (a) a
Third Party acquires, directly or indirectly, the beneficial ownership of any
voting security of ITI, or the percentage ownership of such person or entity in
the voting securities of ITI is increased through stock redemption, cancellation
or other recapitalization, and immediately after such acquisition or increase
such Third Party is, directly or indirectly, the beneficial owner of voting
securities representing more than fifty percent (50%) of the total voting power
of all of the then-outstanding voting securities of ITI, but excluding any such
acquisition or increase resulting from the issuance of shares in a financing
transaction; (b) a merger, consolidation, recapitalization, or reorganization of
ITI is consummated, other than any such transaction which would result in
stockholders or equity holders of ITI or an Affiliate of ITI immediately prior
to such transaction owning at least fifty percent (50%) of the outstanding
securities of the surviving entity (or its parent entity) immediately following
such transaction; or (c) the stockholders or equity holders of ITI approve a
plan of complete liquidation of ITI, or an agreement for the sale or disposition
by ITI of all or a substantial portion of ITI’s assets, other than to an
Affiliate, but excluding in each case (a)-(c) a merger or other transaction
effected exclusively for the purpose of changing the corporate domicile of ITI.

1.9 “Claims” has the meaning set forth in Section 11.1.

1.10 “Clinical Trial” means any human clinical trial of a Product.

1.11 “Commercialization” means the marketing, promotion, sale and/or
distribution of a Product in the Territory, including any post marketing
surveillance. Commercialization shall include commercial activities conducted in
preparation for Product launch. “Commercialize” has a correlative meaning.

1.12 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement related to a particular Compound or Product,
the carrying out of such obligations with a level of efforts and resources
consistent with the commercially reasonable practices it employs for its own
products (in any case, such level shall not be below the standard level in the
pharmaceutical industry) in the exercise of prudent scientific and business
judgment that would be applied to the research, development or commercialization
of a pharmaceutical product [***]. Commercially Reasonable Efforts require that
the Party: (a) in a timely manner assign responsibility for such obligations or
tasks to specific employee(s) who are held accountable for progress and monitor
such progress on an on-going basis, (b) set and timely seek to achieve specific
and meaningful objectives for carrying out such obligations, and (c) timely make
and implement decisions and allocate resources designed to advance progress with
respect to such objectives.

1.13 “Compound” means any of the following: (a) the compound referred to by ITI
as IC200214 or ITI-214, as set forth in Exhibit A (“ITI-214”); (b) any compound
(i) in the ITI-002

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

2.



--------------------------------------------------------------------------------

program that was identified by ITI prior to the Effective Date, whether or not
covered or claimed in any Patent Controlled by ITI as of the Effective Date and
(ii) that is identified by ITI under the Research Program, in each case of
subsections (i) and (ii) that inhibits Phosphodiesterase 1, including any of its
subtypes (“PDE1”) and meets the criteria set forth in Exhibit B (collectively,
“Back-Up Compounds”), and (c) any pro-drug, metabolite, salt, free acid/base,
solvate, ester, hydrate, anhydrous form, degradant, stereoisomer, polymorphic
form, isotope or crystal form of any of the compounds in (a) or (b), in each
case that retains the activity of the applicable compound in (a) or
(b) (collectively, “Variants”).

1.14 “Confidential Information” of a Party means any and all Information of such
Party that is disclosed to the other Party under this Agreement, whether in
oral, written, graphic, or electronic form. All Information disclosed by either
Party pursuant to the Non-Disclosure Agreement between the Parties dated
November 1, 2007, as amended and restated as of the Effective Date, (the
“Confidentiality Agreement”) shall be deemed to be such Party’s Confidential
Information disclosed hereunder.

1.15 “Control” means, with respect to any material, Information, or intellectual
property right, that a Party (a) owns or (b) has a license (other than a license
granted to such Party under this Agreement) to such material, Information, or
intellectual property right and, in each case, has the ability to grant to the
other Party access, a license, or a sublicense (as applicable) to the foregoing
on the terms and conditions set forth in this Agreement without violating the
terms of any then-existing agreement or other legally enforceable arrangement
with any Third Party.

1.16 “Co-Promotion Agreement” has the meaning set forth in Section 6.4(b).

1.17 “Co-Promotion Option” has the meaning set forth in Section 6.4(a).

1.18 “Co-Promotion Product” has the meaning set forth in Section 6.4(b).

1.19 “Develop” or “Development” means all activities that relate to obtaining,
maintaining or expanding Regulatory Approval of a Product. This includes:
(i) nonclinical testing, toxicology, and Clinical Trials; (ii) preparation,
submission, review, and development of data or information for the purpose of
submission to a Governmental Authority to obtain, maintain and/or expand
Regulatory Approval of a Product, and outside counsel, regulatory, and legal
services related thereto; provided, however, that Development shall exclude
Commercialization and the building of commercial inventory of a Product. For
clarity, Development shall include Phase 4 Clinical Trials that are required by
a Regulatory Authority as a condition of a Regulatory Approval. “Develop” has a
correlative meaning.

1.20 “Development Plan” has the meaning set forth in Section 4.3(a).

1.21 “Development Program” has the meaning set forth in Section 4.3(a).

1.22 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.23 “Dropped Product” has the meaning set forth in Section 8.3(d)(ii).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

3.



--------------------------------------------------------------------------------

1.24 “EMA” means the European Medicines Agency or any successor entity.

1.25 “EU” or “European Union” means the European Union member states as then
constituted. As of the Effective Date, the European Union member states are
Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg,
Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain,
Sweden, and United Kingdom.

1.26 “Excluded Information” has the meaning set forth in Section 2.1(e).

1.27 “Excluded Patents” has the meaning set forth in Section 2.1(e).

1.28 “Executive Officer” means, with respect to ITI, its Chief Executive
Officer, and with respect to Takeda, its Chief Scientific Officer.

1.29 “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as amended.

1.30 “FDA” means the U.S. Food and Drug Administration or any successor entity.

1.31 “Field” means the prevention and treatment of all human Indications,
including, but not limited to, Schizophrenia, Alzheimer’s Disease, ADHD and
other central nervous system Indications. For clarity, the Field does not
include diagnostic uses or animal health uses (it being understood that animal
testing or diagnostic activities in the course of research or Development for
human Indications, in accordance with the Research Plan or the Development Plan,
are considered to be within the Field).

1.32 “First Commercial Sale” means, with respect to a Product, the first sale on
a commercial basis (not compassionate use) to a Third Party of such Product in a
given regulatory jurisdiction after Regulatory Approval has been obtained in
such jurisdiction.

1.33 “FTE” means the equivalent of a full-time professional individual’s work,
[***], performing activities pursuant to this Agreement. In the case that any
full time personnel of ITI works partially on work pursuant to this Agreement
and partially on other work in a given time period, then the full-time
equivalent to be attributed to such individual’s work hereunder shall be
calculated based upon the percentage of such individual’s total work time in
such time period that such individual spent working under this Agreement and the
percentage of a [***] ([***]) [***] period that such time period equals. In the
event that any part-time personnel of ITI works under this Agreement, the full
time equivalent to be attributed to such work shall reflect appropriate
adjustment for such personnel’s reduced total work time relative to full time
personnel. FTE efforts shall include professional, scientific or technical work
and shall not include general corporate and administrative overhead. ITI shall
track FTEs using its standard practice and normal systems and methodologies.

1.34 “FTE Rate” means the rate of FTE costs incurred by ITI, which for the
purpose of this Agreement shall initially be set at an annual rate of [***]
([***]) per FTE. The FTE rate shall be changed annually commencing January 1,
2012 to reflect any year-to-year percentage increase or decrease in the Consumer
Price Index for all Urban Consumers (CPI-U, New York-Northern New Jersey-Long
Island, all items) from the Effective Date.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

4.



--------------------------------------------------------------------------------

1.35 “Generic Product” means, with respect to a Product in a particular
regulatory jurisdiction, any pharmaceutical product that (a) (i) contains the
same active pharmaceutical ingredients as such Product, in the same formulation
and dosage form as such Product and for the same route of administration as such
Product and is approved by the Regulatory Authority in such country (for an
indication for which such Product obtained Regulatory Approval from the
applicable Regulatory Authority in such jurisdiction); or (ii) is A/B Rated
(defined below) with respect to such Product or otherwise approved by the
Regulatory Authority in such country as a substitutable generic for such Product
(for an indication for which such Product obtained Regulatory Approval from the
applicable Regulatory Authority in such jurisdiction) on an expedited or
abbreviated basis in a manner that relied on or incorporated data submitted by
Takeda or its Affiliate or sublicensee in connection with the Regulatory
Approval for the Product in such jurisdiction; and (b) is sold in such
jurisdiction by a Third Party that is not a sublicensee of Takeda or its
Affiliates and did not purchase such product in a chain of distribution that
included any of Takeda or its Affiliates or sublicensees. For purposes of this
Section 1.35, “A/B Rated” means, for the U.S., “therapeutically equivalent” as
determined by the FDA, applying the definition of “therapeutically equivalent”
set forth in the preface to the then-current edition of the FDA publication
“Approved Drug Products With Therapeutic Equivalence Evaluations” and, for
outside the U.S., such equivalent determination by the applicable Regulatory
Authority as is necessary to permit pharmacists or other individuals authorized
to dispense pharmaceuticals under applicable Laws to substitute one product for
another product in the absence of specific instruction from a physician or other
authorized prescriber under applicable Laws.

1.36 “GCP” or “Good Clinical Practices” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines entitled “Guidance for Industry E6 Good Clinical Practice:
Consolidated Guidance,” including related regulatory requirements imposed by the
FDA and comparable regulatory standards, practices and procedures promulgated by
the EMA or other Regulatory Authority applicable to the Territory, as they may
be updated from time to time, including applicable quality guidelines
promulgated under the ICH.

1.37 “GLP” or “Good Laboratory Practices” means the then-current good laboratory
practice standards promulgated or endorsed by the FDA as defined in 21 C.F.R.
Part 58, and comparable regulatory standards promulgated by the EMA or other
Regulatory Authority applicable to the Territory, as they may be updated from
time to time, including applicable quality guidelines promulgated under the ICH.

1.38 “GMP” or “Good Manufacturing Practices” means the then-current Good
Manufacturing Practices required by the FDA, as set forth in the FD&C Act and
the regulations promulgated thereunder, for the manufacture and testing of
pharmaceutical materials, and comparable laws or regulations applicable to the
manufacture and testing of pharmaceutical materials promulgated by other
Regulatory Authorities, as they may be updated from time to time.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

5.



--------------------------------------------------------------------------------

1.39 “Governmental Authority” means any multi-national, federal, state, local,
municipal, provincial or other governmental authority of any nature (including
any governmental division, prefecture, subdivision, department, agency, bureau,
branch, office, commission, council, court or other tribunal).

1.40 “ICH” means International Conference on Harmonisation.

1.41 “IND” means (a) an Investigational New Drug Application as defined in the
FD&C Act and applicable regulations promulgated thereunder by the FDA, or
(b) the equivalent application to the equivalent agency in any other regulatory
jurisdiction, the filing of which is necessary to initiate or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction.

1.42 “Indemnified Party” has the meaning set forth in Section 11.3.

1.43 “Indemnifying Party” has the meaning set forth in Section 11.3.

1.44 “Indication” means a separately defined, well-categorized class of human
disease or condition for which a separate MAA (including any extensions or
supplements) may be filed with a Regulatory Authority.

1.45 “Information” means any data, results, technology, business or financial
information or information of any type whatsoever, in any tangible or intangible
form, including know-how, trade secrets, practices, techniques, methods,
processes, inventions, developments, specifications, formulations, formulae,
materials or compositions of matter of any type or kind (patentable or
otherwise), software, algorithms, marketing reports, expertise, technology, test
data (including pharmacological, biological, chemical, biochemical, clinical
test data and data resulting from non-clinical studies), CMC information,
stability data and other study data and procedures.

1.46 “Initiation” of a Clinical Trial means the first dosing of the first
subject in such Clinical Trial.

1.47 “ITI Indemnitees” has the meaning set forth in Section 11.2.

1.48 “ITI Know-How” means all Information, other than Excluded Information,
Controlled by ITI or its Affiliates as of the Effective Date or during the Term
(other than as a result of a license from Takeda) that is necessary or
reasonably useful for the Development, manufacture or Commercialization of
Compounds or Products in the Field. For clarity, ITI Know-How excludes
Information contained within the ITI Patents, and the use of “Affiliate” in this
definition shall exclude any Third Party that becomes an Affiliate after the
Effective Date due to an acquisition by such Third Party or its Affiliate of ITI
(that is, a parent company of ITI or an Affiliate of such parent company),
subject to the terms of Section 15.5.

1.49 “ITI Patent” means any Patent (other than a Joint Patent or an Excluded
Patent) that (a) is Controlled by ITI or its Affiliates as of the Effective Date
or at any time during the Term (other than as a result of a license from
Takeda), and (b) claims the composition of matter,

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

6.



--------------------------------------------------------------------------------

manufacture or use of one or more Compounds or Products or that would otherwise
be infringed, absent a license, by the manufacture, use or sale of any Compound
or Product. For clarity, the use of “Affiliate” in this definition shall exclude
any Third Party that becomes an Affiliate after the Effective Date due to an
acquisition by such Third Party or its Affiliate of ITI (that is, a parent
company of ITI or an Affiliate of such parent company), subject to the terms of
Section 15.5. The list of ITI Patents as of the Effective Date is attached
hereto as Exhibit C-1. For clarity, the ITI Patents include the Sole Assigned
Patents.

1.50 “ITI Prosecuted Patents” has the meaning set forth in Section 9.3(a)(i).

1.51 “ITI Technology” means the ITI Know-How, ITI Patents and ITI’s interest in
the Joint Patents.

1.52 “Joint Assigned Patents” has the meaning set forth in Section 2.1(a)(i).

1.53 “Joint Inventions” has the meaning set forth in Section 9.1.

1.54 “Joint Patents” has the meaning set forth in Section 9.1.

1.55 “Joint Patent Committee” or “JPC” means the committee formed by the Parties
in accordance with Section 3.4.

1.56 “Joint Research Committee” or “JRC” means the committee formed by the
Parties in accordance with Section 3.3.

1.57 “Joint Steering Committee” or “JSC” means the committee formed by the
Parties as described in Section 3.2.

1.58 “Laws” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.

1.59 “Manufacture” means all activities related to the manufacturing of a
pharmaceutical product, or any ingredient thereof, including test method
development and stability testing, formulation, process development,
manufacturing scale-up, manufacturing any Compound or Product in bulk or
finished form for Development, manufacturing finished Product for
Commercialization, packaging, in-process and finished Product testing, release
of Product or any component or ingredient thereof, quality assurance activities
related to manufacturing and release of Product, and regulatory activities
related to any of the foregoing. “Manufacturing” has a correlative meaning.

1.60 “Manufacturing Cost” means (i) with respect to a Compound or Product that
is Manufactured by a Third Party, the actual purchase price paid by a Party or
its Affiliate to such Third Party for such Compound or Product, including a
Party’s reasonable overhead and administrative expenses, and (ii) with respect
to a Compound or Product that is Manufactured directly by a Party or its
Affiliate, the cost of direct labor and direct materials, product testing costs
incurred in connection with Manufacturing, start-up and on-going validation
costs directly

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

7.



--------------------------------------------------------------------------------

associated with the Manufacture of the Product or Compound, facility costs
including depreciation, and overhead, such calculation being based upon accepted
industry standards and GAAP (as defined below).

1.61 “Marketing Authorization Application” or “MAA” means an application to the
appropriate Regulatory Authority for approval to market a Product (but excluding
Pricing Approval) in any particular jurisdiction, including an NDA in the U.S.

1.62 “MHLW” means the Japanese Ministry of Health, Labour and Welfare or any
successor entity.

1.63 “NDA” means a New Drug Application, as defined in the FD&C Act, as amended,
and applicable regulations promulgated thereunder by the FDA.

1.64 “Net Sales” means, with respect to any Product, the gross amounts invoiced
and/or received by Takeda, its Affiliates and their respective sublicensees for
sales of such Product to unaffiliated Third Parties, less the following
deductions, to the extent reasonable and customary, provided to unaffiliated
entities and actually allowed and taken with respect to such sales:

(a) reasonable cash, trade or quantity discounts, charge-back payments, and
rebates actually granted to trade customers, managed health care organizations,
pharmaceutical benefit managers, group purchasing organizations and national,
state, or local government;

(b) credits, rebates or allowances actually allowed upon prompt payment or on
account of claims, damaged goods, rejections or returns of such Product,
including in connection with recalls, and the actual amount of any write-offs
for bad debt (provided that an amount subsequently recovered will be treated as
Net Sales);

(c) freight, postage, shipping, transportation and insurance charges, in each
case actually allowed or paid for delivery of such Product; and

(d) taxes (other than income taxes), duties, tariffs, mandated contribution or
other governmental charges levied on the sale of such Product, including VAT,
excise taxes and sales taxes.

Notwithstanding the foregoing, amounts received or invoiced by Takeda, its
Affiliates, or their respective sublicensees for the sale of such Product among
Takeda, its Affiliates or their respective sublicensees for resale shall not be
included in the computation of Net Sales hereunder. For purposes of determining
Net Sales, a Product shall be deemed to be sold when invoiced. Net Sales shall
be accounted for in accordance with standard Takeda practices for operation by
Takeda, its Affiliates or sublicensees, as practiced in the relevant country in
the Territory, but in any event in accordance with U.S. generally accepted
accounting principles (“GAAP”), consistently applied in such country in the
Territory. For clarity, a particular deduction may only be accounted for once in
the calculation of Net Sales.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

8.



--------------------------------------------------------------------------------

Takeda, its Affiliates, and their respective sublicensees will not sell any
Product in combination with or as part of a bundle with other products, or offer
packaged arrangements to customers that include a Product, in such a manner as
to disproportionately discount the selling price of the Product as compared with
the weighted-average discount applied to the other products, as a percent of the
respective list prices (or if not available, a good faith estimate thereof) of
such products and the Product prior to applying the discount.

In the case of any pharmaceutical composition, branded or generic, containing a
Product in combination with any other clinically active ingredient(s) that is
not a Product, whether packaged together or in the same therapeutic formulation,
in any country, Net Sales for such combination product in such country shall be
calculated as follows:

(i) If the Product and other clinically active ingredient(s) each are sold
separately in such country, Net Sales will be calculated by multiplying the
total Net Sales (as described above) of such combination product by the fraction
A/(A+B), where A is the public or list price in such country of the Product sold
separately in the same formulation and dosage, and B is the sum of the public or
list price in such country of such other clinically active ingredient(s) sold
separately in the same formulation and dosage, during the applicable calendar
year.

(ii) If the Product is sold independently of the other clinically active
ingredient(s) therein in such country, but the public or list price of such
other clinically active ingredient(s) cannot be determined, Net Sales will be
calculated by multiplying the total Net Sales (as described above) of such
combination product by the fraction A/C, where A is the public or list price in
such country of such Product sold independently and C is the public or list
price in such country of the entire combination product.

(iii) If the other clinically active ingredient(s) are sold independently of the
Product therein in such country, but the public or list price of such Product
cannot be determined, Net Sales will be calculated by multiplying the total Net
Sales (as described above) of such combination product by the fraction [1-B/C],
where B is the public or list price in such country of such other clinically
active ingredient(s) and C is the public or list price in such country of the
entire combination product.

1.65 “Patents” means (a) pending patent applications, issued patents, utility
models and designs; (b) reissues, substitutions, confirmations, registrations,
validations, re-examinations, additions, continuations, continued prosecution
applications, continuations-in-part, or divisions of or to any of the foregoing;
and (c) extensions, renewals or restorations of any of the foregoing by existing
or future extension, renewal or restoration mechanisms, including supplementary
protection certificates or the equivalent thereof.

1.66 “Pharmacovigilance Agreement” has the meaning set forth in Section 5.5.

1.67 “Phase 1 Clinical Trial” means a Clinical Trial of a Product in the Field
with the endpoint of determining initial tolerance, safety, pharmacokinetic or
pharmacodynamic information in single dose, single ascending dose, multiple dose
and/or multiple ascending dose regimens, which is prospectively designed to
generate sufficient data (if successful) to commence a Phase 2 Clinical Trial of
such Product, as further defined in 21 C.F.R. 312.21(a) for the U.S., as amended
from time to time, or the corresponding foreign regulations.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

9.



--------------------------------------------------------------------------------

1.68 “Phase 2 Clinical Trial” means a Clinical Trial of a Product in the Field
to determine initial efficacy and dose range and/or regimen finding before
embarking on a Phase 3 Clinical Trial, as further defined in 21 C.F.R. 312.21(b)
for the U.S., as amended from time to time, or the corresponding foreign
regulations.

1.69 “Phase 3 Clinical Trial” means a pivotal Clinical Trial of a Product
(whether or not denominated a “Phase 3” Clinical Trial under applicable
regulations) in the Field with a defined dose or a set of defined doses of such
Product designed to ascertain efficacy and safety of such Product for the
purpose of enabling the preparation and submission of an MAA to the competent
Regulatory Authorities in a country of the Territory, as further defined in 21
C.F.R. 312.21(c) for the U.S., as amended from time to time, or the
corresponding foreign regulations.

1.70 “Phase 4 Clinical Trial” means a Clinical Trial of a Product conducted
after Regulatory Approval of such Product has been obtained from an appropriate
Regulatory Authority, which trial is (a) conducted voluntarily by a Party to
enhance marketing or scientific knowledge of the Product, or (b) conducted due
to a request or requirement of a Regulatory Authority.

1.71 “Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a Product that can be charged
and/or reimbursed in regulatory jurisdictions where the applicable Governmental
Authorities approve or determine the price and/or reimbursement of
pharmaceutical products.

1.72 “Product” means any pharmaceutical product, including all forms,
presentations, doses and formulations, containing a Compound alone or in
combination with other therapeutically active ingredients.

1.73 “Product Infringement” has the meaning set forth in Section 9.4(a).

1.74 “Product Marks” has the meaning set forth in Section 9.11.

1.75 “Regulatory Approval” means all approvals, including Pricing Approvals if
applicable, necessary for the commercial sale of a Product in the Field in a
given country or regulatory jurisdiction.

1.76 “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable Governmental Authority involved in granting Regulatory Approval in
such country or jurisdiction.

1.77 “Regulatory Exclusivity” means any exclusive marketing rights or data
exclusivity rights conferred by any Governmental Authority with respect to a
Product in a country or jurisdiction in the Territory, other than a Patent
right, including orphan drug exclusivity, pediatric exclusivity, rights
conferred in the U.S. under the Hatch-Waxman Act or the FDA Modernization Act of
1997, in the EU under Directive 2001/83/EC, or rights similar thereto in other
countries or regulatory jurisdictions in the Territory.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

10.



--------------------------------------------------------------------------------

1.78 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority in order to Develop, manufacture, market, sell or
otherwise Commercialize a Product in a particular country or jurisdiction.

1.79 “Remedial Action” has the meaning set forth in Section 5.6.

1.80 “Research Plan” has the meaning set forth in Section 4.2(a).

1.81 “Research Program” has the meaning set forth in Section 4.2(a).

1.82 “Research Term” has the meaning set forth in Section 4.2(d).

1.83 “Royalty Term” has the meaning set forth in Section 8.5(b).

1.84 “Schizophrenia” means schizophrenia as recognized in the DSM-IV-TR.

1.85 “Selected Compound” has the meaning set forth in Section 2.1(a)(ii).

1.86 “Sole Assigned Patents” has the meaning set forth in Section 2.1(a)(i).

1.87 “Sole Inventions” has the meaning set forth in Section 9.1.

1.88 “Takeda Indemnitees” has the meaning set forth in Section 11.1.

1.89 “Takeda Know-How” means all Information Controlled by Takeda or its
Affiliates as of the Effective Date or during the Term (other than as a result
of a license from ITI) that is necessary or reasonably useful for the
Development, Manufacture or Commercialization of Compounds or Products in the
Field. For clarity, Takeda Know-How excludes Information contained within the
Takeda Patents, and the use of “Affiliate” in this definition shall exclude any
Third Party that becomes an Affiliate after the Effective Date due to an
acquisition by such Third Party or its Affiliate of Takeda (that is, a parent
company of Takeda or an Affiliate of such parent company), subject to the terms
of Section 15.5.

1.90 “Takeda Patent” means any Patent (other than a Joint Patent) that (a) is
Controlled by Takeda or its Affiliates as of the Effective Date or at any time
during the Term (other than as a result of a license or assignment from ITI),
and (b) claims the composition of matter, manufacture or use of one or more
Compounds or Products or that would otherwise be infringed, absent a license, by
the manufacture, use or sale of any Compound or Product. For clarity, the use of
“Affiliate” in this definition shall exclude any Third Party that becomes an
Affiliate after the Effective Date due to an acquisition by such Third Party or
its Affiliate of Takeda (that is, a parent company of Takeda or an Affiliate of
such parent company), subject to the terms of Section 15.5. For clarity, the
Takeda Patents do not include any Assigned Patents.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

11.



--------------------------------------------------------------------------------

1.91 “Takeda Prosecuted Patents” has the meaning set forth in Section 9.3(b)(i).

1.92 “Takeda Sublicense Agreement” has the meaning set forth in Section
2.1(d)(ii).

1.93 “Takeda Technology” means the Takeda Know-How, Takeda Patents and Takeda’s
interest in the Joint Patents.

1.94 “Takeda Withholding Tax Action” has the meaning set forth in Section
8.10(c).

1.95 “Term” has the meaning set forth in Section 13.1.

1.96 “Territory” means all countries of the world.

1.97 “Third Party” means any entity other than ITI or Takeda or an Affiliate of
either of them.

1.98 “U.S.” means the United States of America, including all possessions and
territories thereof.

1.99 “Valid Claim” means a claim of an issued and unexpired patent (as may be
extended through supplementary protection certificate or patent term extension
or the like) included within the ITI Patents (including the Sole Assigned
Patents) or Joint Patents (including the Joint Assigned Patents), to the extent
such claim has not been revoked, held invalid or unenforceable by a patent
office, court or other governmental agency of competent jurisdiction in a final
and non-appealable judgment (or judgment from which no appeal was taken within
the allowable time period) and which claim has not been disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise.

1.100 “Variants” has the meaning set forth in Section 1.13.

ARTICLE 2

ASSIGNMENT / LICENSES

2.1 Assignments and Licenses to Takeda under ITI Technology.

(a) Assignments to Takeda.

(i) Subject to the terms and conditions of this Agreement, ITI hereby assigns to
Takeda all of its right, title and interest in and to each ITI Patent existing
as of the Effective Date that is solely owned by ITI and that claims ITI-214 or
a Variant thereof (the “Sole Assigned Patents”). The Sole Assigned Patents as of
the Effective Date are listed on Exhibit D. Upon ITI’s receipt of the upfront
and research funding payment from Takeda under Section 8.1, ITI shall execute
and deliver to Takeda all documents necessary to perfect the assignment of the
Sole Assigned Patents to Takeda. As of the Effective Date, ITI is preparing a
patent application directed to a [***], and upon filing such patent application,
and any other ITI Patent or Joint Patent that claims ITI-214 or a Variant
thereof, ITI shall assign to Takeda all of its right, title and interest in and
to each such patent application (including all foreign equivalents thereof).

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

12.



--------------------------------------------------------------------------------

Following such assignment, the applicable Patents shall be considered Sole
Assigned Patents, if previously ITI Patents, or “Joint Assigned Patents” if
previously Joint Patents, and the Sole Assigned Patents and Joint Assigned
Patents shall be collectively referred to as the “Assigned Patents”. Takeda
shall be responsible, at its expense, for recording all such assignments, and
ITI shall reasonably cooperate, at ITI’s expense, with Takeda’s efforts to do
so. All such recordations shall accurately reflect all of ITI’s rights with
respect to such Assigned Patents.

(ii) If Takeda notifies ITI in writing during the course of the Research
Program, or pursuant to Section 2.5(b), that Takeda has selected a Back-Up
Compound as a candidate for Development in any country of the Territory (each, a
“Selected Compound”), then ITI shall promptly assign to Takeda all of its right,
title and interest in and to each then-existing ITI Patent solely owned by ITI
and/or its Affiliates and each Joint Patent, each as specified in Takeda’s
notice, that claims the Selected Compound or a Variant thereof. Following such
assignment, the applicable Patents shall be considered Sole Assigned Patents, if
previously ITI Patents, or Joint Assigned Patents if previously Joint Patents.
ITI shall execute and deliver to Takeda all documents necessary to perfect the
assignment of such Assigned Patents to Takeda within a reasonable period of time
after such assignment. Takeda shall be responsible, at its expense, for
recording all such assignments, and ITI shall reasonably cooperate, at Takeda’s
expense, with Takeda’s efforts to do so. All such recordations shall accurately
reflect all of ITI’s rights with respect to the Assigned Patents.

(iii) Notwithstanding the assignment described in this Section 2.1(a), the
Assigned Patents shall be included in and treated as a part of the ITI Patents
or Joint Patents under this Agreement, as applicable, and such assignment shall
in no way alter Takeda’s royalty obligations to ITI under Article 8 or ITI’s
rights under Sections 9.3(a) and 9.8 to prepare, file, prosecute, maintain and
defend the Sole Assigned Patents as ITI Patents. Except as provided in the last
sentence of Section 9.1: (A) Takeda shall not practice the Assigned Patents
outside of the scope of the licenses granted to Takeda in Section 2.1(b),
(B) Takeda shall have the right to grant licenses under the Assigned Patents
only in accordance with its sublicensing rights under Section 2.1(d), (C) Takeda
shall not encumber the Assigned Patents or assign the Assigned Patents to any
Affiliate or Third Party, and (D) Takeda shall not practice the Assigned Patents
beyond the scope of the uses permitted under the licenses granted in Section
2.1(b).

(iv) For any Assigned Patents that cease to claim the applicable Compounds
(ITI-214 or a Selected Compound) at any time during the Term by virtue of an
amendment of the claims, Takeda shall assign, and hereby does assign effective
as of the date that (x) ITI notifies Takeda in writing that such Patent should
no longer be an Assigned Patent and (y) Takeda approves such assignment in
writing (such approval not to be withheld by Takeda without cause; and provided
that Takeda’s failure to respond within [***] ([***]) [***] of receipt of ITI’s
notice shall be deemed an approval), to ITI Takeda’s entire right, title and
interest in and to each such Sole Assigned Patent, and one-half of its right,
title and interest in and to each such Joint Assigned Patent, and Takeda
appoints, effective as of the date of such approval by Takeda, ITI as its
attorney in fact solely to make such re-assignments and authorizes ITI to make
such re-assignments. In each case, Takeda shall execute and deliver to ITI a
deed(s) of such assignment, in a mutually agreeable form, within [***] ([***])
[***] after the date of approval. ITI shall be responsible for recording all
such assignments, and Takeda and its

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

13.



--------------------------------------------------------------------------------

successors and assigns shall (A) reasonably cooperate with ITI’s efforts to do
so, including satisfying the assignment and recording requirements of relevant
patent offices, and (B) reimburse ITI for all reasonable expenses incurred by
ITI in connection with this Section 2.1(a)(iv). In addition, Takeda hereby
grants ITI an exclusive, fully sublicensable license under its interest in each
such Sole Assigned Patent and a non-exclusive, fully sublicensable license under
its interest in each such Joint Assigned Patent during the period from the date
such Patent ceased to claim the applicable Compound until such Patent is
actually re-assigned to ITI.

(b) Licenses to Takeda. Subject to the terms and conditions of this Agreement,
ITI hereby grants Takeda an exclusive (even as to ITI except as provided in
Section 2.1(c) below), royalty-bearing license, with the right to sublicense
solely as provided in Section 2.1(d), under the ITI Technology (including the
Assigned Patents until such Assigned Patents are assigned to Takeda), to
research, Develop, make, have made, use, sell, offer for sale, import and
otherwise Manufacture or Commercialize Compounds and Products in the Field in
the Territory.

(c) ITI Retained Rights. Notwithstanding the rights assigned or granted to
Takeda in Sections 2.1(a) and 2.1(b) and without limiting the generality of
Section 2.4, ITI retains the following: (i) the right to practice the ITI
Technology in the Territory to exercise its rights or to fulfill its obligations
under this Agreement, including the Manufacturing, Development and co-promotion
of Compounds and Products; and (ii) the right to practice and license the ITI
Technology (including the Assigned Patents licensed to ITI under Section 2.2(b))
only outside the scope of the license granted to Takeda in Section 2.1(b). For
clarity, each Party may use and provide to Third Parties Compound(s) as a
Reagent but only in its respective field (in the case of Takeda, in the Field,
and in the case of ITI, outside the Field), including the research, development,
manufacture and sale of Products in such respective field as permitted under
this Agreement. For the avoidance of doubt, ITI shall not transfer, provide or
sell Compounds to a Third Party as a Reagent except in connection with the
research, development, manufacture or sale of an animal health or diagnostic
product. As used herein, “Reagent” means a Compound in pure form and not
packaged or formulated for use as a diagnostic or therapeutic product.

(d) License/Sublicense Rights.

(i) Subject to the terms and conditions of this Agreement, Takeda shall have the
right to grant a license under the Assigned Patents, and a sublicense of the
license granted in Section 2.1(b), to its Affiliates or Third Parties. Takeda
shall remain primarily responsible for all of its licensees’ and sublicensees’
activities and any and all failures by its licensees and sublicensees to comply
with the applicable terms of this Agreement.

(ii) Takeda shall, within [***] ([***]) [***] after granting any license or
sublicense of the right to Commercialize the Products under Section 2.1(b)
above, notify ITI of the grant of such license or sublicense, summarizing the
license scope and territory (each agreement granting such license or sublicense,
a “Takeda Sublicense Agreement”). Each Takeda Sublicense Agreement shall be
consistent with the terms and conditions of this Agreement and shall provide
that the sublicensee shall be bound by and subject to all applicable terms and
conditions of this Agreement in the same manner and to the same extent as Takeda
is

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

14.



--------------------------------------------------------------------------------

bound thereby. Takeda shall use Commercially Reasonable Efforts to include
provisions in each Takeda Sublicense Agreement providing that Takeda and ITI
shall have the same rights, ownership and/or licenses to all inventions and
Information (including all data, know-how, inventions, Regulatory Materials and
Regulatory Approvals) generated by such sublicensee to the same extent as if
such invention or Information was generated by Takeda, which rights, ownership
and/or licenses shall survive the termination of the Takeda Sublicense
Agreement. If, despite using Commercially Reasonable Efforts, Takeda is not able
to include such provisions in any Takeda Sublicense Agreement, Takeda shall be
released from further obligation under the preceding sentence with respect to
such Sublicense Agreement, but prior to Takeda’s execution of such agreement,
Takeda will use good faith efforts to discuss with ITI whether there is a
solution reasonably acceptable to both Parties.

(e) Future Third Party Licenses. The ITI Technology licensed to Takeda in
Section 2.1(b) will include Patents or Information licensed to ITI by a Third
Party after the Effective Date only if the following procedure is complied with:

(i) ITI discloses to Takeda for review, reasonably in advance of ITI’s
anticipated entry into the applicable agreement between ITI and such Third
Party, the substantive terms of such license agreement (which ITI hereby
covenants to do), at least to the extent Takeda can reasonably understand the
contents of the applicable Patents and Information, the scope of the license and
the financial terms thereof; provided that upon Takeda’s reasonable request,
Takeda may participate in ITI’s negotiation with the Third Party, provided that
ITI shall have the sole right to agree to any terms with such Third Party (which
terms will bind Takeda only if agreed by Takeda in accordance with sub-section
(ii) below), or Takeda may negotiate a direct license with the Third Party; and

(ii) Takeda provides ITI with written notice, prior to ITI’s entry into such
license agreement, in which (A) Takeda assumes all payment obligations under
such license agreement to the extent arising out of the use, Development,
Manufacture or Commercialization of any Compound or Product by or on behalf of
Takeda, as well as all other obligations of such license agreement that are
applicable to sublicensees, and (B) Takeda acknowledges in writing that its
sublicense under such license agreement is subject to the terms and conditions
of such license agreement. For the avoidance of doubt, if only such Third
Party’s Patents cover a particular Product in a country, and the remaining ITI
Patents and the Joint Patents do not cover such Product in such country, then
the royalty term under Section 8.5(b)(i) shall not be extended on account of
such Third Party’s Patents.

Any applicable Patents and Information for which the above conditions are not
met shall be deemed “Excluded Patents” and “Excluded Information,” respectively.

(f) Additional Patents. The Parties acknowledge that as of the Effective Date,
ITI has an exclusive license under the Patents set forth on Exhibit C-2 and that
such Patents are not included in the ITI Patents. ITI covenants that during the
Term, ITI shall not grant any Third Party a license under such Patents to
research, Develop, make, have made, use, sell, offer for sale, import and
otherwise Manufacture or Commercialize Compounds and Products in the Field in
the Territory. If Takeda determines that a license under any of such

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

15.



--------------------------------------------------------------------------------

Patents would be necessary for Takeda to practice the licenses granted to Takeda
in Section 2.1(b), then Takeda shall notify ITI, and ITI shall grant Takeda a
sublicense under its license to the applicable Patents, and such sublicense
would be considered a future Third Party license subject to the terms of
Section 2.1(e).

2.2 Licenses to ITI.

(a) License to ITI under Takeda Technology. Subject to the terms and conditions
of this Agreement, Takeda hereby grants to ITI a non-exclusive, fully-paid,
royalty-free license, without the right to grant sublicenses (except to
Affiliates and subcontractors upon written notice to Takeda, as permitted under
Section 4.9), under the Takeda Technology (except for the Takeda Technology
licensed by a Third Party) during the Term, for the sole purpose of conducting
any and all activities assigned to ITI under the Research Plan, the Development
Plan or the Commercialization Plans.

(b) License to ITI under Assigned Patents. Takeda hereby grants to ITI a
fully-paid, royalty-free, perpetual, irrevocable, worldwide license, with the
right to grant sublicenses through multiple tiers, under the Assigned Patents,
for any and all purposes outside the scope of the license granted to Takeda
under Section 2.1(b). Such license shall be exclusive for the Sole Assigned
Patents and non-exclusive for the Joint Assigned Patents.

2.3 Negative Covenant. Takeda covenants that it will not, and will not permit
any of its Affiliates or sublicensees to, use or practice any ITI Technology
outside the scope of the license granted to it under Section 2.1(b). ITI
covenants that it will not, and will not permit any of its Affiliates or
sublicensees to, use or practice any Takeda Technology outside the scope of the
license granted to it under Section 2.2.

2.4 No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party.

2.5 Exclusivity.

(a) [***] hereby covenants that [***] (i) [***]; and (ii) [***].

(b) [***].

(c) In the event of any Change of Control of ITI (or successor entity thereto,
applying the definition of Change of Control to such successor in place of ITI),
Section 2.5(a) and (b) shall not apply or otherwise restrict the activities of
the Acquiror of ITI or its Affiliates (except for ITI to the extent ITI survives
such acquisition as a separate entity) with respect to any product owned or
controlled by such Acquiror or its Affiliates (other than ITI) prior to or as of
the date of such Change of Control or thereafter if such product does not use
any ITI Know-How or is not claimed by any ITI Patent.

(d) If Takeda, during the Term, acquires or is acquired by a Third Party, and
such transaction would result in Takeda breaching the terms of Section 2.5(a),
then Takeda shall

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

16.



--------------------------------------------------------------------------------

elect one of the following by written notice to ITI within [***] ([***]) [***]
after the closing of the transaction, in which case Takeda will be deemed not to
be in breach of Section 2.5(a): (i) [***], (ii) [***], or (iii) [***].

ARTICLE 3

GOVERNANCE

3.1 Alliance Managers. Within [***] ([***]) [***] after the Effective Date, each
Party shall appoint and notify the other Party of the identity of a
representative having the appropriate qualifications, including a general
understanding of pharmaceutical development and commercialization issues, to act
as its alliance manager under this Agreement (the “Alliance Manager”). The
Alliance Managers will serve as the primary contact points between the Parties
for the purpose of providing each Party with information on the progress of the
Parties’ research, Development and Commercialization of Compounds and Products.
The Alliance Managers will also be primarily responsible for facilitating the
flow of information and otherwise promoting communication, coordination and
collaboration between the Parties. Each Party may replace its Alliance Manager
at any time upon written notice to the other Party.

3.2 Joint Steering Committee.

(a) Formation and Role. Within [***] ([***]) [***] after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or “JSC”) for the overall coordination and oversight of the Parties’
activities under this Agreement. The role of the JSC shall be high-level,
strategic oversight and discussion of the Parties’ activities, in particular
with respect to the Development and co-promotion of Products for and in the U.S.
and, to the extent related to Development of Products for the U.S., Development
of Products for that part of the EU subject to the jurisdiction of EMA (it being
understood that such Development for the EU is anticipated to be closely tied to
Development for the U.S.). For that purpose and to the extent reasonably
necessary, the JSC will:

(i) coordinate the activities of the Parties under this Agreement, including
facilitating communications and discussion between the Parties with respect to
the research under the Research Program, Development of Products for the U.S.
and EU, and Commercialization of Products for the U.S. if ITI exercises a
Co-Promotion Option under Section 6.4;

(ii) review, discuss and approve the Development Plan and any proposed
amendments or revisions to such plan;

(iii) review and fully discuss the research of Back-Up Compounds, the
Development of Products for the U.S. and EU, and the Commercialization of
Products in such regions, and any other ongoing activities;

(iv) select Back-Up Compounds for further Development;

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

17.



--------------------------------------------------------------------------------

(v) coordinate the Product manufacturing and supply activities of the Parties,
including the transition of manufacturing responsibilities from ITI to Takeda
pursuant to Section 7.4;

(vi) review and discuss the draft Commercialization Plan for each Co-Promotion
Product;

(vii) review, discuss and coordinate the Commercialization activities of ITI and
Takeda with respect to Co-Promotion Products, including pre-launch and
post-launch activities and any co-promotion activities by the Parties;

(viii) resolve disputes arising from the JRC or JPC; and

(ix) perform such other functions as appropriate to further the purposes of this
Agreement, as expressly set forth in this Agreement or as determined by the
Parties in writing.

The JSC shall have only the powers expressly assigned to it in this Section 3.2
and elsewhere in this Agreement, and shall have no power to amend, modify, or
waive compliance with this Agreement. For clarity, the JSC shall not have the
power to make any tactical or day-to-day operational decisions with respect to
either Party’s activities under this Agreement, and each Party shall have the
right to make such decisions with respect to its own activities, reasonably and
subject to the terms and conditions of this Agreement.

(b) Members. Each Party shall initially appoint [***] ([***]) [***] to the JSC,
each of whom will be an officer or employee of the applicable Party having
sufficient seniority within such Party to make decisions arising within the
scope of the JSC’s responsibilities. The JSC may change its size from time to
time by mutual consent of its members, and each Party may replace its
representatives at any time upon written notice to the other Party. The JSC
shall have a chairperson, who shall be selected alternately, on an annual basis,
by ITI or Takeda. The initial chairperson shall be selected by ITI. The role of
the chairperson shall be to convene and preside at the meetings of the JSC and
to ensure the preparation of meeting minutes, but the chairperson shall have no
additional powers or rights beyond those held by other JSC representatives.

(c) Meetings. The JSC shall meet at least [***] ([***]) [***] per calendar
quarter until the First Commercial Sale of the Product in the U.S. and at least
[***] ([***]) [***] per calendar year thereafter, unless the Parties mutually
agree in writing to a different frequency for such meetings. Either Party may
also call a special meeting of the JSC (by videoconference or teleconference) by
at least [***] ([***]) [***] prior written notice to the other Party in the
event such Party reasonably believes that a significant matter must be addressed
prior to the next regularly scheduled meeting, and such Party shall provide the
JSC no later than [***] ([***]) [***] [***] prior to the special meeting with
materials reasonably adequate to enable an informed decision. No later than
[***] ([***]) [***] prior to any meeting of the JSC, the chairperson of the JSC
shall prepare and circulate an agenda for such meeting; provided, however, that
either Party may propose additional topics to be included on such agenda, either
prior to or in the course of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

18.



--------------------------------------------------------------------------------

such meeting. The JSC may meet in person, by videoconference or by
teleconference, provided however, during the Research Term at least [***]
([***]) [***] per calendar year shall be in person unless the Parties mutually
agree in writing to waive such requirement in lieu of a videoconference or
teleconference. In-person JSC meetings shall be held at locations in the U.S.
alternately selected by ITI and by Takeda. Each Party shall bear the expense of
its respective JSC members’ participation in JSC meetings. Meetings of the JSC
shall be effective only if at least [***] ([***]) [***] of each Party is present
or participating in such meeting. The chairperson of the JSC shall be
responsible for preparing reasonably detailed written minutes of all JSC
meetings that reflect, without limitation, all material decisions made at such
meetings. The JSC chairperson shall send draft meeting minutes to each member of
the JSC for review and approval within [***] ([***]) [***] after each JSC
meeting. Such minutes shall be deemed approved unless one or more members of the
JSC objects to the accuracy of such minutes within [***] ([***]) [***] of
receipt.

(d) Decision Making. The JSC shall act by consensus. The representatives from
each Party will have, collectively, one (1) vote on behalf of that Party. The
JSC shall strive to seek consensus in its actions and decision making process.
If after reasonable discussion and good faith consideration of each Party’s view
on a particular matter before the JSC, the JSC is still unable after a period of
[***] ([***]) [***] to reach a unanimous decision on such matter, then either
Party may refer such matter to the Parties’ Executive Officers for attempted
resolution by good faith resolution within [***] ([***]) [***] after such matter
has been referred to the Executive Officers; provided, however, that the Parties
acknowledge and agree that (i) the purpose of the JSC is to facilitate the
efficient Development of Products primarily for the U.S. and (ii) if either
Party reasonably believes and provides such belief that such [***] ([***]) [***]
or [***] ([***]) [***] delay would hinder or delay any Development activities
under the Development Plan or that have been committed to a Regulatory Authority
by a particular date, then the Parties shall reduce such time periods as
reasonably necessary to prevent such hindrance or delay. If the Executive
Officers are not able to resolve such matter within such [***] ([***]) [***]
period or the reduced period, then the Takeda Executive Officer shall have the
right to decide such matter; provided, however, that:

(i) no amendment to the Research Plan that materially changes the nature or
scope of each item or task assigned to ITI under Figure 1 of the Initial
Research Plan, or three (3) year time period of the Research Term, may be
adopted or approved without the prior written consent of ITI, not to be
unreasonably withheld or delayed; and

(ii) with respect to the content of the Development Plan, the Takeda Executive
Officer shall not make any determination that would materially change the nature
or scope of ITI’s responsibilities explicitly assigned to ITI as provided
thereunder without ITI’s prior written consent, not to be unreasonably withheld
or delayed.

Notwithstanding the foregoing, with respect to disputes arising from the JPC (as
defined in Section 3.4) and referred to the JSC for resolution, the JSC’s
decision will be non-binding and advisory only, and will not be subject to
escalation to the Executive Officers. All disputes with respect to matters under
the purview of the JPC shall be resolved in accordance with the terms of Article
9 and, if necessary, Section 14.3.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

19.



--------------------------------------------------------------------------------

3.3 Joint Research Committee.

(a) Formation and Role. Within [***] ([***]) [***] after the Effective Date, the
Parties shall establish a joint research committee (the “Joint Research
Committee” or “JRC”). The JRC shall exist during the Research Term only and
shall have overall responsibility for the performance of the Research Program
and implementation of the Research Plan, and shall establish priorities and
schedules for research activities with respect to Compounds (including Back-Up
Compounds), consistent with the applicable target product profile approved by
the JSC. The JRC shall review, discuss and approve the Research Plan and any
proposed amendments thereto.

(b) Members. Each Party shall initially appoint [***] ([***]) [***] to the JRC,
each of whom will be an employee of the applicable Party having sufficient
seniority within such Party to make decisions arising within the scope of the
JRC’s responsibilities. The JRC may change its size from time to time by mutual
consent of its members, and each Party may replace its representatives at any
time upon written notice to the other Party. The JRC shall have a chairperson,
who shall be selected alternately, on an annual basis, by ITI or Takeda. The
initial chairperson shall be selected by ITI. The role of the chairperson shall
be to convene and preside at the meetings of the JRC and to ensure the
preparation of meeting minutes, but the chairperson shall have no additional
powers or rights beyond those held by other JRC representatives.

(c) Meetings. The JRC shall meet at least [***] ([***]) [***] per calendar
quarter during the Research Term unless the Parties mutually agree in writing to
a different frequency for such meetings. Either Party may also call a special
meeting of the JRC (by videoconference or teleconference) by at least [***]
([***]) [***] prior written notice to the other Party in the event such Party
reasonably believes that a significant matter must be addressed prior to the
next regularly scheduled meeting, and such Party shall provide the JRC no later
than [***] ([***]) [***] prior to the special meeting with materials reasonably
adequate to enable an informed decision. No later than [***] ([***]) [***] prior
to any meeting of the JRC, the chairperson of the JRC shall prepare and
circulate an agenda for such meeting; provided, however, that either Party may
propose additional topics to be included on such agenda, either prior to or in
the course of such meeting. The JRC may meet in person, by videoconference or by
teleconference. In-person JRC meetings shall be held at locations in the U.S.
alternately selected by ITI and by Takeda. Each Party shall bear the expense of
its respective JRC members’ participation in JRC meetings. Meetings of the JRC
shall be effective only if at least [***] ([***]) [***] of each Party is present
or participating in such meeting. The chairperson of the JRC shall be
responsible for preparing reasonably detailed written minutes of all JRC
meetings that reflect, without limitation, all material decisions made at such
meetings. The JRC chairperson shall send draft meeting minutes to each member of
the JRC for review and approval within [***] ([***]) [***] after each JRC
meeting. Such minutes shall be deemed approved unless one or more members of the
JRC objects to the accuracy of such minutes within [***] ([***]) [***] of
receipt.

(d) Decision Making. The JRC shall act by consensus. The representatives from
each Party will have, collectively, one (1) vote on behalf of that Party. The
JRC shall strive to seek consensus in its actions and decision making process.
If after reasonable discussion and

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

20.



--------------------------------------------------------------------------------

good faith consideration of each Party’s view on a particular matter before the
JRC, the JRC is still unable after a period of [***] ([***]) [***] to reach a
unanimous decision on such matter, then the Parties shall refer such matter to
the JSC for resolution; provided, however, that the Parties acknowledge and
agree that (i) the purpose of the JRC is to facilitate the efficient research of
Compounds and (ii) if either Party reasonably believes and provides such belief
that such [***] ([***]) [***] delay would hinder or delay any activities under
the Research Plan, then the Parties shall reduce such time period as reasonably
necessary to prevent such hindrance or delay.

3.4 Joint Patent Committee.

(a) Formation and Role. Within [***] ([***]) [***] after the Effective Date, the
Parties will establish and convene a joint patent committee (the “Joint Patent
Committee” or “JPC”) for the overall coordination and oversight of the strategy
for the preparation, filing, prosecution and maintenance of the ITI Prosecuted
Patents and Joint Patents. The JPC’s role shall be advisory only, and all
decisions with respect to the preparation, filing, prosecution and maintenance
of the ITI Prosecuted Patents and Joint Patents shall be in accordance with the
terms of Article 9.

(b) Members. Each Party shall initially appoint [***] ([***]) [***] to the JPC,
at least one (1) of whom will be an officer or employee of the applicable Party
having sufficient seniority within such Party to make decisions arising within
the scope of the JPC’s responsibilities. Each Party may replace its
representatives at any time upon written notice to the other Party. The JPC
shall have a chairperson, who shall be selected alternately, on an annual basis,
by ITI or Takeda. The initial chairperson shall be selected by ITI. The role of
the chairperson shall be to convene and preside at the meetings of the JPC and
to ensure the preparation of meeting minutes, but the chairperson shall have no
additional powers or rights beyond those held by other JPC representatives.

(c) Meetings. The JPC shall meet at least [***] ([***]) [***] per calendar
quarter during the Research Term unless the Parties mutually agree in writing to
a different frequency for such meetings. During the Term, either Party may also
call a special meeting of the JPC (by videoconference or teleconference) by at
least [***] ([***]) [***] prior written notice to the other Party in the event
such Party reasonably believes that a significant matter must be addressed prior
to the next regularly scheduled meeting, and such Party shall provide the JPC no
later than [***] ([***]) [***] prior to the special meeting with materials
reasonably adequate to enable an informed decision. No later than [***] ([***])
[***] prior to any meeting of the JPC, the chairperson of the JPC shall prepare
and circulate an agenda for such meeting; provided, however, that either Party
may propose additional topics to be included on such agenda, either prior to or
in the course of such meeting. The JPC may meet in person, by videoconference or
by teleconference. In-person JPC meetings shall be held at locations in the U.S.
alternately selected by ITI and by Takeda. Each Party shall bear the expense of
its respective JPC members’ participation in JPC meetings. Meetings of the JPC
shall be effective only if at least one (1) representative of each Party is
present or participating in such meeting. The chairperson of the JPC shall be
responsible for preparing reasonably detailed written minutes of all JPC
meetings that reflect, without limitation, all material matters discussed at
such meetings. The JPC chairperson shall send draft meeting minutes to each
member of the JPC for review and approval

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

21.



--------------------------------------------------------------------------------

within [***] ([***]) [***] after each JPC meeting. Such minutes shall be deemed
approved unless one or more members of the JPC objects to the accuracy of such
minutes within [***] ([***]) [***] of receipt.

(d) JPC Decisions and Actions. The JPC shall act by consensus. The
representatives from each Party will have, collectively, one (1) vote on behalf
of that Party. The JPC shall strive to seek consensus in its actions and
decision making process. If after reasonable discussion and good faith
consideration of each Party’s view on a particular matter before the JPC, the
JPC is still unable after a period of [***] ([***]) [***] to reach a unanimous
decision on such matter, then the matter shall be referred to the JSC for
resolution; provided that in any event, the JPC’s decisions and any resolution
by the JSC of disputes arising from the JPC shall be advisory only; further
provided, however, that the Parties acknowledge and agree that (i) the purpose
of the JPC is to facilitate the prosecution of ITI Prosecuted Patents and Joint
Patents in a manner that maximizes the scope of protection afforded the
Compounds and Products and (ii) if either Party reasonably believes and provides
such belief that such [***] ([***]) [***] delay would adversely affect the
Parties’ rights under any such Patents, then the Parties shall reduce such time
period as reasonably necessary to prevent such adverse effect.

3.5 Discontinuation of Participation in a Committee. At any time and for any
reason, either Party shall have the right to withdraw from participation in the
JSC, JRC or JPC (each, a “Committee”) upon written notice to the other Party,
which notice shall be effective immediately upon receipt. Following such
withdrawal and subject to this Section 3.5, the applicable Committee shall be
disbanded and all decisions expressly delegated to such Committee shall be made
by a representative of the Parties subject to the applicable escalation
procedures in Sections 3.2(d), 3.3(d) and 3.4(d). For clarity, the withdrawal by
a Party under this Section 3.5 shall only limit such Party’s rights and
obligations under this Article 3 with respect to participation and
decision-making in the applicable Committee.

ARTICLE 4

RESEARCH AND DEVELOPMENT

4.1 Overview. The Parties desire and intend to collaborate with respect to the
research of Compounds in the Field and the Development of Products in the Field,
under the direction of the JRC and JSC, and pursuant to a Research Plan and a
Development Plan, respectively.

4.2 Research Program.

(a) General. ITI shall undertake a defined program to identify and characterize
Back-Up Compounds in the Field using appropriate professional researchers and
technicians, and pursuant to a comprehensive written research plan (the
“Research Plan”) and the terms of this Section 4.2 (such program, the “Research
Program”). In addition, Takeda may conduct activities under the Research Plan in
its discretion and at its expense and shall undertake those activities allocated
to Takeda under the Initial Research Plan (defined below). In the event of any
inconsistency between the Research Plan and this Agreement, the terms of this
Agreement shall prevail.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

22.



--------------------------------------------------------------------------------

(b) Initial Research Plan and Amendments. The Parties have agreed to the initial
Research Plan, a copy of which is attached hereto as Exhibit E (the “Initial
Research Plan”). Each Party shall reasonably consider the other Party’s
suggested amendments to the Research Plan. From time to time during the Research
Term (at least on an annual basis), the JRC shall prepare amendments, as
appropriate, to the then-current Research Plan, which amendments shall be
approved and adopted by the JRC (or JSC, if applicable, in accordance with
Section 3.2(d)(i)). Such amendments shall reflect any agreed changes,
re-prioritization of studies within, reallocation of resources with respect to,
or additions to the Research Program. Once approved by the JRC (or, if
applicable, JSC), each updated or amended Research Plan shall become effective
and supersede the previous Research Plan as of the date of such approval or at
such other time as decided by the JRC. The JRC shall record each Back-Up
Compound identified in the Research Program in the minutes for the meeting
immediately following the identification of such Back-Up Compound.

(c) Performance; Diligence. ITI shall use Commercially Reasonably Efforts to
conduct the Research Program in accordance with the then-current Research Plan
and in a timely and effective manner using its competent researchers and
technicians. ITI shall be solely responsible (using a portion of the upfront
payment made by Takeda under Section 8.1) for all costs and expenses incurred by
ITI to conduct items 1-5 (excluding 5a), 6, 7 and 8 (excluding 8a and 8b) as
described on Figure 1 of the Initial Research Plan. If Takeda either
(i) requests an amendment to the Research Plan that would increase the costs to
ITI to conduct the Research Program, and if the Research Plan is so amended in
accordance with the decision making procedures of Article 3, or (ii) requests
that ITI perform any activity described on the Initial Research Plan other than
noted in the immediately prior sentence), then Takeda shall be solely
responsible for all reasonable additional costs and expenses of ITI resulting
from such amendment or request and the performance by ITI of such activities.
Takeda shall pay such costs as it does ITI’s Development costs pursuant to
Sections 4.5 and 8.2.

(d) Research Term. The Research Program has an initial term of [***] ([***])
[***] commencing on the Effective Date (the “Research Term”).

4.3 Development Program.

(a) General. Takeda agrees to undertake a collaborative program to conduct
nonclinical Development of Compounds and clinical Development of Products in the
Field in accordance with the terms of this Section 4.3 (such program, the
“Development Program”). The Parties shall conduct such collaborative Development
pursuant to a comprehensive written Development plan (the “Development Plan”).
Such Development Plan shall include a detailed plan for all nonclinical and
clinical Development activities conducted by the Parties and anticipated under
the Development Program (including all Development activities that are necessary
for Regulatory Approval in the U.S. for at least one Indication (and in the EU
and Japan if the data obtained through such Japan or EU-related activities is
applicable to the Development and/or co-promotion for the U.S., including if
such relevant Japan or EU-related Development activities are conducted earlier
than such activities would be conducted for the U.S., or if ITI conducts any
preclinical activities for EU Development)), regulatory strategy and activities,
and the timeline regarding such activities. In the event of any inconsistency
between the Development Plan and this Agreement, the terms of this Agreement
shall prevail.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

23.



--------------------------------------------------------------------------------

(b) Initial Development Plan and Amendments. The Parties have agreed on the
initial Development Plan for ITI-214, a copy of which is attached hereto as
Exhibit F. From time to time during the Research Term and the Development of
Products for the U.S. and EU (at least on an annual basis), the JSC shall
prepare amendments, as appropriate, to the then-current Development Plan. Such
amendments shall reflect any agreed changes, re-prioritization of studies
within, reallocation of resources with respect to, or additions to the
Development Program. Upon deciding to commence Development of any Back-Up
Compound, or to commence Development of any Compound for a new Indication, the
JSC shall amend the Development Plan accordingly. Once approved by the JSC, each
updated or amended Development Plan shall become effective and supersede the
previous Development Plan as of the date of such approval or at such other time
as decided by the JSC. In the event that the Parties mutually agree, ITI may
conduct certain activities under the Development Plan.

(c) Development Responsibilities. Except for those activities allocated to ITI
under the Development Plan by mutual written agreement of the Parties, Takeda
shall be solely responsible for conducting all activities under the Development
Program.

(d) Performance. Each Party shall use Commercially Reasonably Efforts to conduct
the Development activities assigned to it under the Development Plan in a timely
and effective manner.

4.4 Diligence. Takeda shall use Commercially Reasonably Efforts to Develop and
seek Regulatory Approval for each Product in the Field in the Territory. Without
limiting the generality of the foregoing, Takeda agrees that (a) it will
initially develop and seek Regulatory Approval for the Product in at least one
of the following three (3) Indications: Schizophrenia, Alzheimer’s Disease or
ADHD; and (b) not later than the Initiation of the first Phase 3 Clinical Trial
for the Product in the initial Indication, Takeda shall use Commercially
Reasonable Efforts to initiate pre-clinical and/or clinical activities
reasonably designed to evaluate the use of the Product for Indications other
than the initial Indication. For the avoidance of doubt, Takeda may select more
than one (1) Compound to be developed in the Development Program under the
Development Plan, and may position any of them as a backup(s) to follow the
first prioritized Compound.

4.5 Development Costs. Takeda shall be responsible for all its costs and
expenses in the conduct of the Development Program and shall reimburse ITI for
Development activities to be conducted by ITI under the Development Plan and
other activities as described in Section 4.2(c) according to the terms of
Section 8.2, together with the reimbursement for supply of Compound or Product
in accordance with Sections 7.1 and 7.2.

4.6 Data Exchange and Use. Without unreasonable delay after the Effective Date,
ITI shall provide, upon Takeda’s reasonable request, Takeda with copies of or
access to any data related to Compounds as specified by Takeda, to the extent
such data is in existence as of the Effective Date and was not previously
provided to Takeda. Each Party shall without

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

24.



--------------------------------------------------------------------------------

unreasonable delay provide the other Party with a summary and description of all
data and results generated from its research and Development activities under
this Agreement. In addition, upon reasonable request from the other Party, the
requested Party shall provide the other Party, at such other Party’s expense,
with complete copies of any of such data and results. Takeda shall have the
right to use, without additional consideration, all data and results generated
by ITI under this Agreement, which shall be included in the ITI Know-How, in
accordance with the license granted in Section 2.1(b), and subject to the terms
of this Agreement. Takeda shall have sole ownership of all data and results
generated by Takeda under this Agreement, which shall be included in the Takeda
Know-How. For the avoidance of doubt, such data and results will be included in
the Takeda Technology and subject to the applicable terms of this Agreement,
including assignment or license to ITI pursuant to Section 13.6(b) upon
termination of this Agreement.

4.7 Records and Reports. Each Party shall maintain complete, current and
accurate records of all research and Development activities conducted by it
hereunder, and all data and other Information resulting from such activities.
Such records shall fully and properly reflect all work done and results achieved
in the performance of the research and Development activities in good scientific
manner appropriate for regulatory and patent purposes. Each Party shall document
all non-clinical studies and Clinical Trials in formal written study records
according to applicable Laws, including applicable national and international
guidelines such as ICH, GCP, GLP and GMP. Each Party shall have the right to
review (with respect to Clinical Trial reports, before finalization) and copy
such records maintained by the other Party at reasonable times and to obtain
access to the originals to the extent necessary or useful for regulatory and
patent purposes, to the extent such Party has the right to conduct regulatory
and patent activities under this Agreement. Each Party shall provide the JSC
with written reports detailing its research and Development activities under the
Research Plan and the Development Plan and the results of such activities at
each regularly scheduled JSC meeting. The Parties shall discuss the status,
progress and results of each Party’s research and Development activities under
the Research Plan and Development Plan at such JSC meetings.

4.8 Compliance with Laws. Each Party shall conduct its activities under this
Agreement in good scientific manner and in compliance in all material respects
with all applicable Laws, including applicable national and international
guidelines such as ICH, GCP, GLP and GMP.

4.9 Subcontracts. Each Party may perform any of its Research Program or
Development Program obligations under this Agreement through one or more
subcontractors or consultants, provided that (a) such Party remains responsible
for the work allocated to, and payment to, such subcontractors and consultants
as it selects to the same extent it would if it had done such work itself;
(b) the subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information, that are substantially the same as
those undertaken by the Parties pursuant to Article 12 hereof, and (c) the
subcontractor agrees in writing to assign all intellectual property developed in
the course of performing any such work under the Research Program or Development
Program to the Party retaining such subcontractor.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

25.



--------------------------------------------------------------------------------

ARTICLE 5

REGULATORY MATTERS

5.1 Regulatory Responsibilities. ITI shall prepare the IND for ITI-214 for
filing by Takeda in accordance with the Development Plan, which IND shall
reflect all timely and reasonable comments by Takeda to the draft IND, and
Takeda shall be responsible for all reasonable costs and expenses incurred by
ITI to conduct such activities as provided in Section 4.5. Subject to the terms
and conditions of this Agreement, Takeda shall be solely responsible for filing
the IND for ITI-214, using the IND files prepared by ITI, and also for preparing
and filing any and all other Regulatory Materials for each Product in the Field
in the Territory, at its sole expense, in accordance with the Development Plan.
[***]. ITI shall assist and cooperate with Takeda in connection with the
preparation of such Regulatory Materials, as reasonably requested by Takeda and
at Takeda’s sole expense. Except as expressly contemplated by this Agreement or
otherwise agreed to in writing by the Parties, ITI shall not submit any
Regulatory Materials or seek Regulatory Approvals for the Compounds or the
Products in the Territory and shall not communicate with respect to the
Compounds or the Products with any Regulatory Authority, unless so required to
comply with applicable Laws, in which case ITI shall promptly notify Takeda of
such requirement under applicable Laws and, to the extent practicable and
permitted under applicable Laws, shall submit any proposed communication to
Takeda for prior approval or, if not practicable or permitted, shall provide
Takeda with a copy or summary thereof as soon as reasonably practicable
thereafter.

5.2 Regulatory Reports. Takeda shall keep ITI informed of major regulatory
developments relating to Compounds and Products in the U.S., Japan and EU
through regular reports at the JSC meetings and shall promptly notify ITI of any
Regulatory Approval received for each Product in the Territory. For each Product
for which the Co-Promotion Option under Section 6.4 has not expired unexercised,
Takeda shall provide ITI with the opportunity to review and comment on draft
material regulatory filings for Products submitted to FDA in the U.S. and EMA in
EU at least [***] ([***]) [***] in advance of their intended date of submission
to the applicable Regulatory Authority, and shall consider in good faith any
comments thereto timely provided by ITI; provided, however, that Takeda shall
have the right to make the final decision on all such regulatory filings; and
provided further that Takeda may reasonably reduce such [***] ([***]) [***]
review period as necessary if such time period would hinder or delay any
regulatory filing activities that are committed to a Regulatory Authority or set
forth in the Development Plan or would otherwise materially adversely affect
Takeda’s regulatory strategy for the applicable Product. Takeda shall promptly
notify ITI of any material Regulatory Materials (other than routine
correspondence) submitted to or received from any Regulatory Authority in the
U.S. and EU and shall provide ITI with copies thereof within [***] ([***]) [***]
after submission or receipt. Takeda shall provide ITI with reasonable advance
notice of all meetings, conferences, and discussions scheduled with any
Regulatory Authority in the U.S. concerning a Co-Promotion Product, and shall
consider in good faith any input from ITI in preparing for such meetings,
conferences or discussion. To the extent permitted by applicable Laws, ITI may,
upon Takeda’s request or consent, participate in any such meetings, conferences
or discussions, and Takeda shall facilitate such participation. If ITI elects
not to participate in any such meetings, conferences or discussions, Takeda
shall provide ITI with written summaries of such meetings, conferences or
discussions in English as soon as practicable after the conclusion thereof.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

26.



--------------------------------------------------------------------------------

5.3 Regulatory Costs. Takeda shall be solely responsible for all costs and
expenses related to the preparation, filing and maintenance of all Regulatory
Materials and Regulatory Approvals for Products in the Territory, including
reasonable costs and expenses incurred by ITI in providing requested assistance
with respect to the preparation of such Regulatory Materials, as provided in
Section 4.5.

5.4 Notification of Threatened Action. Each Party shall immediately notify the
other Party of any information it receives regarding any threatened or pending
action, inspection or communication by or from any Third Party, including a
Regulatory Authority, which may materially affect the Development,
Commercialization or regulatory status of a Product. Upon receipt of such
information, the Parties shall consult with each other in an effort to arrive at
a mutually acceptable procedure for taking appropriate action. If ITI and Takeda
are not able to agree on the procedure, Takeda shall have the right to decide
the appropriate action.

5.5 Adverse Event Reporting and Safety Data Exchange. Following ITI’s exercise
of the Co-Promotion Option pursuant to Section 6.4, the Parties shall define and
finalize the methods and procedures that the Parties shall employ with respect
to Products to protect patient safety and promote the appropriate treatment of
safety information of the Co-Promotion Product in a written pharmacovigilance
agreement (the “Pharmacovigilance Agreement”). These responsibilities shall
include mutually acceptable guidelines and procedures for the receipt,
investigation, recordation, communication, and exchange (as between the Parties)
of adverse event reports, pregnancy reports, and any other information
concerning the safety of any Co-Promotion Product. Such guidelines and
procedures shall be in accordance with, and enable the Parties to fulfill, local
and national regulatory reporting obligations under applicable Laws.
Furthermore, such agreed procedure shall be consistent with relevant ICH
guidelines, except where such guidelines may conflict with existing local
regulatory reporting or safety reporting requirements, in which case the local
reporting requirements shall prevail. Takeda shall maintain an adverse event
database for the Products in the Territory, at Takeda’s expense. With respect to
all Products that are not Co-Promotion Products, the Parties will discuss and
finalize the methods and procedure to exchange safety information (AE and SAE)
for such Products at reasonable timing after the Effective Date, to satisfy
ITI’s reasonable needs for such safety information. Takeda shall be responsible
for reporting quality complaints, adverse events and safety data related to
Products to applicable Regulatory Authorities in the Territory, as well as
responding to safety issues and to all requests of Regulatory Authorities
relating to Products in the Territory. Each Party hereby agrees to comply with
its respective obligations under such Pharmacovigilance Agreement and to cause
its Affiliates and permitted sublicensees to comply with such obligations.

5.6 Recalls. If, in the course of conducting co-promotion activities under a Co-
Promotion Agreement, ITI becomes aware of information that indicates that a unit
or batch of any Product may not conform to the specifications therefor, or that
potential adulteration, misbranding, or other issues have arisen that relate to
the safety or efficacy of Products, ITI shall promptly notify Takeda and provide
the details of such information. Upon Takeda’s reasonable request, ITI will
assist Takeda in Takeda’s gathering and evaluating such information as is
necessary to determine the necessity of conducting a recall, corrective action
or other regulatory action with respect to a Co-Promotion Product in the U.S. or
any other Product in the Territory

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

27.



--------------------------------------------------------------------------------

taken by virtue of applicable Laws (a “Remedial Action”). Takeda shall, and
shall ensure that its Affiliates and sublicensees will, maintain adequate
records to trace the manufacture, distribution and use of the Products. Takeda
shall have the exclusive right to decide whether any Remedial Action with
respect to Products, including Co-Promotion Products, in the Field and in the
Territory should be commenced, and Takeda shall notify ITI, in advance if
practicable, and if not practicable, thereafter and without unreasonable delay,
of such Remedial Action and shall have the obligation, at its expense, to
control and coordinate all efforts (including assistance by ITI as provided
above in this Section 5.6) necessary to conduct such Remedial Action for the
Field and in the Territory.

ARTICLE 6

COMMERCIALIZATION

6.1 Commercialization Responsibilities. Subject to Section 6.4, Takeda will have
the exclusive right to and be solely responsible for all aspects of the
Commercialization of each Product in the Field in the Territory, including:
(a) developing and executing a commercial launch and pre-launch plan,
(b) negotiating with applicable Governmental Authorities regarding the price and
reimbursement status of the Product; (c) marketing and promotion; (d) booking
sales and distribution and performance of related services; (e) handling all
aspects of order processing, invoicing and collection, inventory and
receivables; (f) providing customer support, including handling medical queries,
and performing other related functions; and (g) conforming its practices and
procedures to applicable Laws relating to the marketing, detailing and promotion
of Products in the Territory. Takeda shall bear all of the costs and expenses
incurred in connection with such Commercialization activities. The strategy for
the commercial launch in the U.S. of each Product shall be described in a
comprehensive plan that describes the pre-launch, launch and subsequent
Commercialization activities for such Product in the U.S. (including pricing,
advertising, education, planning, marketing, sales force training and
allocation) (each such plan, a “Commercialization Plan”). Takeda shall provide
the JSC with a draft Commercialization Plan for each Product [***] ([***]) [***]
prior to the anticipated First Commercial Sale of such Product in the U.S. With
respect to the Commercialization Plan for a Co-Promotion Product, Takeda shall
consider ITI’s JSC representatives’ comments thereto in good faith.

6.2 Commercial Diligence. Takeda shall use Commercially Reasonable Efforts to
Commercialize each Product in each country in the Territory in which it receives
Regulatory Approval. Without limiting the generality of the foregoing, Takeda
shall use Commercially Reasonable Efforts to achieve First Commercial Sale of
each Product in the U.S. or EU within [***] ([***]) [***] after the applicable
Regulatory Approval of such Product.

6.3 Commercialization Reports. Takeda shall update the JSC periodically at each
regularly scheduled JSC meeting regarding Takeda’s Commercialization activities
with respect to the Products in the Territory. Each such update shall summarize
Takeda’s significant Commercialization activities with respect to each Product
in the Territory pursuant to this Agreement, covering subject matter at a level
of detail sufficient to enable ITI to determine Takeda’s compliance with its
diligence obligations pursuant to Section 6.2. In addition, on an annual basis,
Takeda shall provide an updated Commercialization Plan for each Product to the
JSC.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

28.



--------------------------------------------------------------------------------

6.4 Co-Promotion. ITI shall have the option to co-promote each Product in the
U.S. as set forth below.

(a) Co-Promotion Option. Takeda hereby grants to ITI the option (the
“Co-Promotion Option”) to co-promote each Product in the U.S. in accordance with
Takeda’s then-applicable Commercialization Plan, which option may be exercised
by ITI upon written notice to Takeda, on a Product-by-Product basis [***]. No
later than [***] ([***]) [***], Takeda shall provide ITI with all Information in
its Control which was not previously provided to ITI and to the extent
reasonably necessary for ITI to determine whether to exercise the Co-Promotion
Option for such Product and shall reasonably respond to ITI’s reasonable
requests for additional Information. ITI shall be responsible for Takeda’s
reasonable costs to copy and deliver such Information to ITI.

(b) Co-Promotion Agreement. Upon the exercise of the Co-Promotion Option by ITI
for a particular Product (a “Co-Promotion Product”), the Parties shall negotiate
in good faith (with each Party not to unreasonably withhold or delay its consent
to such agreement) to agree on the commercially reasonable terms for both
Parties of a definitive co-promotion agreement consistent with the terms of this
Agreement [***] ([***]) [***] ([***][***]) [***]) (the “Co-Promotion
Agreement”). Together with the Commercialization Plan, the Co-Promotion
Agreement would include provisions for, without limitation, the target call list
and responsible call number for the ITI sales force (provided that ITI may not
use a contract sales organization (CSO) to fulfill its obligations under the
Co-Promotion Agreement, except with the consent of Takeda, not to be withheld
unreasonably, and in such case only for a reasonable transition period),
training of the ITI sales force by Takeda, creation and use of promotional
materials, and other appropriate provisions for such a co-promotion arrangement.
If the Parties successfully agreed on the material terms of such Co-Promotion
Agreement especially terms affecting matters described in the Commercialization
Plan by the applicable deadline, the Parties shall continue in good faith the
negotiation to execute the Agreement [***] ([***]) [***]. Upon execution of a
Co-Promotion Agreement, the Parties will establish a joint co-promotion
committee to coordinate and oversee the Parties’ co-promotion of Co-Promotion
Products, which committee would have procedures and a meeting schedule
equivalent to those of the JSC as described in Section 3.2, except that such
committee would refer unresolved disputes to the JSC for resolution.

(c) Co-Promotion Terms. The Co-Promotion Agreement for a Co-Promotion Product
shall provide that the Parties shall each provide sales force efforts (i.e.,
detailing equivalents) for the detailing of such Co-Promotion Product in a
manner reasonably acceptable to the Parties and consistent with Takeda’s then
current Commercialization Plan. ITI shall have the right to provide [***]
([***]) of the overall detailing activity in the U.S., or such higher percentage
as agreed by Takeda (which agreement shall not be withheld unreasonably), taking
into account ITI’s then-current capabilities, and subject to financial terms for
the co-promotion of such Co-Promotion Product including those as set forth in
the following sentence. Takeda would pay ITI for its promotion efforts on a
per-detail basis, [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

29.



--------------------------------------------------------------------------------

ARTICLE 7

MANUFACTURE AND SUPPLY

7.1 Responsibilities. ITI shall be responsible for the supply of ITI-214 in the
quantities in ITI’s inventory and being manufactured for ITI for nonclinical and
Phase 1 Clinical Trial use as of the Effective Date, in accordance with the
terms of ITI’s existing supply arrangements, without cost to Takeda. At Takeda’s
request, ITI shall conduct, through its contract manufacturer, an additional
production run to manufacture an additional batch of ITI-214, and Takeda shall
be responsible for all reasonable expenses therefor. At Takeda’s request, ITI
shall cooperate with Takeda to assign to Takeda ITI’s interest in its existing
supply agreement with its contract manufacturer for ITI-214. Further, ITI will
conduct those other Manufacturing activities as agreed by the Parties and set
forth in the Development Plan. Takeda shall be responsible for all other
Manufacture and supply of Compounds and Products in bulk and finished form for
use under this Agreement, for Development and Commercialization purposes. The
Parties will execute a quality agreement reasonably acceptable to both Parties
to the extent necessary to comply with applicable Laws (to include, as required
a certification by ITI) regarding any Compound or Product provided by ITI to
Takeda for Clinical Trial use under this Agreement.

7.2 Manufacturing Costs. Takeda shall be responsible for all its costs and
expenses for the Manufacture of the Compounds and Products, subject to the terms
of this Section 7.2, and will reimburse ITI for any supply of the Compounds and
Products in accordance with ITI’s Manufacturing Cost incurred in connection with
such supply and for any other Manufacturing activities in accordance with the
terms of Section 8.2. For the avoidance of doubt and subject to Section 7.1, ITI
will supply, at its expense (and not subject to reimbursement by Takeda), any
inventory of ITI-214 that has been manufactured for ITI prior to the Effective
Date for use by the Parties under this Agreement.

7.3 Subcontracts. Each Party may perform any of its manufacturing and supply
obligations under this Agreement through one or more Third Party manufacturers,
provided that (a) such Party remains responsible for the work allocated to, and
payment to, such Third Party manufacturer as it selects to the same extent it
would if it had done such work itself; (b) the Third Party manufacturer
undertakes in writing obligations of confidentiality and non-use regarding
Confidential Information that are substantially the same as those undertaken by
the Parties pursuant to Article 12 hereof, and (c) the Third Party manufacturer
agrees in writing to assign all intellectual property developed in the course of
performing any such manufacturing to the Party retaining such Third Party
manufacturer. In addition to the foregoing, Takeda shall use Commercially
Reasonable Efforts to include in each agreement with a Third Party manufacturer
of Product a provision requiring that such manufacturing agreement be freely
assignable to ITI if this Agreement is terminated. A Party may also subcontract
work on terms other than those set forth in this Section 7.3, with the prior
approval of the other Party, not to be unreasonably withheld or delayed.

7.4 Transfer of Manufacturing Technology. ITI shall transfer to Takeda or a
Third Party manufacturer reasonably designated by Takeda all ITI Know-How
Controlled by ITI or its Affiliate, and any contracts with a Third Party
manufacturer of any Compound (on Takeda’s

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

30.



--------------------------------------------------------------------------------

request and to the extent assignable and related to a Compound), as of the date
of transfer that is necessary or reasonably useful for Takeda or such Third
Party manufacturer (as appropriate) to replicate the process employed by or on
behalf of ITI as of such date to Manufacture ITI-214 and, as applicable, other
Compounds and Products, such transfer to occur in a timely manner commencing at
a time and on a schedule reasonably agreed by the Parties in writing. For the
avoidance of doubt, nothing in this Section 7.4 with respect to ITI’s obligation
to transfer manufacturing know-how to Takeda shall limit ITI’s right to use any
manufacturing know-how in order to fulfill ITI’s obligations in accordance with
this Agreement. The reasonable costs and expenses incurred by ITI, including any
internal personnel costs, in carrying out such transfer shall be reimbursed by
Takeda on a calendar quarter basis within [***] ([***]) [***] after receipt of
invoice therefor from ITI together with documentary evidence therefor. In
addition, ITI shall make available to Takeda, on a reasonable consultation
basis, advice of its technical personnel as may reasonably be requested by
Takeda in connection with such transfer of ITI Know-How. Takeda agrees to
reimburse ITI for the fully-burdened charges for the time and expenses of such
personnel when consulting for Takeda. If such consulting is held at Takeda’s or
Takeda’s designated manufacturer’s site, Takeda shall reimburse ITI for
reasonable travel expenses incurred by personnel of ITI at the request of Takeda
while rendering services under this Section 7.4.

7.5 Use of Manufacturing Information. Takeda and/or its Affiliates and Third
Party manufacturer shall use any Information transferred pursuant to Section 7.4
in accordance with the license granted in Section 2.1(b) and solely for the
purpose of manufacturing Compounds and Products for uses permitted under this
Agreement, and for no other purpose (provided, however, that, for the avoidance
of doubt, such restriction shall not apply to the extent of any applicable
exclusions in Article 12). Takeda acknowledges and agrees that ITI may condition
its agreement to transfer any ITI Know-How to a Third Party manufacturer on the
execution of a confidentiality agreement between such Third Party manufacturer
and ITI that contains terms substantially equivalent to those of Article 12 of
this Agreement.

ARTICLE 8

COMPENSATION

8.1 Upfront and Research Funding Payment. Within five (5) Business Days of the
Effective Date, Takeda shall pay to ITI a one-time, non-refundable and
non-creditable upfront payment of [***] ([***]) [***].

8.2 ITI Development and Manufacturing Activities. Takeda shall fund all internal
FTE costs (at the FTE Rate) and all amounts reasonably paid by ITI to Third
Parties, in each case as incurred by ITI to conduct the Development Program,
including all activities under Sections 5.1 and 7.1, and to conduct any activity
under the Research Program other than the activities described in Section 4.2(c)
(specified on Figure 1 of the Initial Research Plan as to be performed by ITI).
Within [***] ([***]) [***] after each calendar quarter during the Research Term
and the Development Program, ITI shall send to Takeda an invoice for all
internal FTE costs ITI incurred in such quarter to conduct the applicable
activities under the Research Plan and all activities allocated to ITI in the
Development Plan in accordance with the Development Plan. Also, within [***]
([***]) [***] after each month during the Research Term and the Development

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

31.



--------------------------------------------------------------------------------

Program, ITI shall send to Takeda an invoice for all amounts paid to Third
Parties during such month to conduct the Development Program and the applicable
activities under the Research Plan. Together with such quarterly and monthly
invoices, ITI shall submit an appropriate report to Takeda setting forth
respectively the actual FTE costs (at the FTE Rate) or reasonable amounts paid
by ITI to Third Parties, in each case as incurred by ITI during the previous
quarter or month, respectively, under the Development Plan or to conduct the
applicable activities under the Research Plan. Takeda shall pay each such
invoice within [***] ([***]) [***] after receipt thereof.

8.3 Development Milestone Payments. Takeda shall make each of the following
non-refundable, non-creditable development milestone payments to ITI upon the
achievement by Takeda, its Affiliates or their respective sublicensees of the
following development events. Takeda shall pay to ITI each such amount within
[***] ([***]) [***] after the achievement of the applicable milestone event.
Each of the below milestone payments shall be made [***].

(a) [***]. [***] shall pay [***] ([***]) [***]. This payment will be made by
[***].

(b) Schizophrenia, Alzheimer’s Disease and ADHD. Takeda shall make the following
development milestone payments for the achievement of the applicable milestone
events by a Product in each of the following three (3) Indications:
Schizophrenia, Alzheimer’s Diseases and ADHD. For clarity, each of the following
development milestone payments shall be made [***] and shall be paid [***].

 

Development Milestone Event

   Milestone  Payment
[***]  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

32.



--------------------------------------------------------------------------------

(c) Other Indications. Takeda shall make the following development milestone
payments for [***]. For clarity, [***], regardless of [***].

 

Development Milestone Event

   Milestone  Payment
[***]  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

(d) Clarifications.

(i) Only if a milestone event for [***] or for [***], as described under
sub-section (b) or (c) above, is achieved for a given Indication and Takeda has
not yet made a milestone payment for a preceding milestone for the same
Indication, the preceding milestone event is deemed achieved, and the
corresponding milestone payment is due and payable together with the payment of
the milestone payment for the subsequent milestone event. Other than that each
milestone is independent and will not trigger any other milestone payment
hereunder.

(ii) If: (A) a Product is abandoned during Development after one (1) or more of
the milestone payments under sub-section (b) or (c) above has been made for such
Product (a “Dropped Product”) for a given Indication; and (B) another Product
containing a different Compound, or combination of different Compounds, with or
without another active ingredient, is Developed for the same Indication as a
replacement for such Dropped Product, then only those milestone payments under
sub-section (b) or (c), as applicable, that were not previously made with
respect to such Dropped Product and Indication shall be payable with respect to
the replacement Product.

8.4 Sales Milestones. Takeda shall make each of the following one-time,
non-refundable, non-creditable sales milestone payments to ITI when the
aggregate Net Sales by Takeda, its Affiliates and their respective sublicensees
of Products in the Territory in a period of any calendar year first reach the
amount specified below. Takeda shall pay to ITI such amount within [***] ([***])
[***] after the calendar year in which such event is achieved for the first
time. For clarity, the milestone payments in this Section 8.4 shall be additive
such that [***] milestones below are met in the same period of calendar year,
Takeda shall pay to ITI a payment of [***] ([***]). Each of the below milestone
payments shall be made only once for the first occurrence of each milestone
event with respect to the Compounds or Products, regardless of their
formulations, preparations, backups and derivatives (if any).

 

Sales Milestone Event

   Milestone Payment  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

33.



--------------------------------------------------------------------------------

8.5 Royalties.

(a) Royalty Rates. Subject to Section 8.5(c) below, Takeda shall pay to ITI
non-refundable, non-creditable royalties on aggregate annual Net Sales of all
Products in the Territory during the applicable Royalty Terms, as calculated by
multiplying the applicable royalty rate by the corresponding amount of
incremental Net Sales of all Products in the Territory in each calendar year.

 

Annual Net Sales of Products in the Territory

   Royalty Rate  

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

[***]

     [*** ] 

For example, [***].

(b) Royalty Term. Royalties shall be paid under this Section 8.5, on a
country-by-country and Product-by-Product basis, during the period of time
beginning from the First Commercial Sale of such Product in such country until
the latest of: (i) the expiration of the last-to-expire Valid Claim in such
country claiming the composition of matter, or claiming a method of use of the
Product for an Indication for which Regulatory Approval has been obtained;
(ii) the expiration of Regulatory Exclusivity in such country covering such
Product; and (iii) the [***] ([***]) [***] of the First Commercial Sale of such
Product in such country (the “Royalty Term”).

(c) Generic Reduction. If, in any country in the Territory during the Royalty
Term for a Product, unit sales quantity of all Generic Products to such Product
in such country in a [***], then from the first day of the next subsequent [***]
and for so long as such condition is satisfied in such country, the royalty rate
applicable to Net Sales of such Product in such country shall be [***] ([***])
of the rate set forth in Section 8.5(a), applying the royalty tier in effect at
the time the sale is made in such country. All such determinations of unit sales
shall be based upon a mutually acceptable calculation method using market share
data provided by a reputable and mutually agreed upon provider, such as IMS
Health. Notwithstanding the foregoing, if there is a

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

34.



--------------------------------------------------------------------------------

Valid Claim and/or Regulatory Exclusivity covering such Product in the country
where a Generic Product is being marketed, the first sentence of this
Section 8.5(c) shall only apply if Takeda is conducting Commercially Reasonable
Efforts to enforce such Valid Claim and/or Regulatory Exclusivity to enjoin the
sale of such Generic Product and shall cease to apply if such sales are enjoined
in such country.

(d) Royalty Reports and Payments. Within [***] ([***]) [***] following the end
of the 2nd, 3rd and 4th calendar quarters of each calendar year, commencing with
the calendar quarter in which the First Commercial Sale of any Product is made
anywhere in the Territory, Takeda shall provide ITI with a reasonably detailed
report containing the following information for the applicable calendar quarter,
on a country-by-country and Product-by-Product basis: (i) the gross sales of
such Product in the Territory, (ii) a reasonable calculation of the tentative
amount of Net Sales in the Territory showing total amount of deductions, to the
extent practicable, provided for in the definition of “Net Sales”, subject to a
final adjustment to be made by Takeda at the end of Takeda’s fiscal year (April
1 to March 31), (iii) a calculation of the royalty payment due on such sales,
(iv) the exchange rate for such country, and (v) the application of the
reduction and adjustment, if any, made in accordance with the terms of
Section 8.5(c). Concurrent with the delivery of the applicable quarterly report,
Takeda shall pay in Dollars all amounts due to ITI pursuant to Section 8.5 with
respect to Net Sales by Takeda, its Affiliates and their respective sublicensees
for such calendar quarter. Within sixty (60) days following the end of each
March, Takeda shall provide ITI with a report containing the following
information for the preceding one (1) year (from April 1 to March 31), on a
country-by-country and Product-by-Product basis: (i) gross sales of such Product
in the Territory, (ii) a reasonable calculation of Net Sales in the Territory
showing total amount of deductions for such fiscal year, including the 1st
calendar quarter, to the extent practicable, provided for in the definition of
“Net Sales”, (iii) a calculation of the royalty payment due on such sales,
(iv) the exchange rate for such country, (v) the application of the reduction
and adjustment, if any, made in accordance with the terms of Section 8.5(c), and
(vi) a calculation of the necessary adjustment for the difference between amount
of royalty calculated based on tentative Net Sales and those based on the Net
Sales finally adjusted. Concurrent with the delivery of such annual report,
Takeda shall pay in Dollars all amounts due to ITI pursuant to Section 8.5 with
respect to Net Sales for the 1st calendar quarter, as adjusted to reflect
Takeda’s calculation of Net Sales for Takeda’s most recently completed fiscal
year. Notwithstanding the foregoing, in the event ITI becomes a public reporting
company (through acquisition or otherwise), the Parties shall discuss in good
faith the timing of reports under this Section 8.5(d) (but not the timing of the
corresponding payment obligation) and shall agree reasonably to adjust such
timing as necessary for ITI to be able to comply with all requirements under
applicable Laws or the rules of the applicable security exchange on which the
shares of ITI or its Affiliate are listed; provided, however, that ITI shall
inform Takeda of such necessity of change reasonably beforehand, and any agreed
change must be practically feasible for Takeda.

8.6 Third Party Payments.

(a) [***]. [***].

(b) [***]. [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

35.



--------------------------------------------------------------------------------

8.7 Foreign Exchange. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars of Net Sales invoiced in other currencies shall
be made at the average of the closing exchange rates reported in The Wall Street
Journal over the applicable reporting period.

8.8 Payment Method; Late Payments. All payments due to ITI hereunder shall be
made in Dollars by wire transfer of immediately available funds into an ITI’s
bank account set forth in Exhibit H. If ITI does not receive payment of any
undisputed sum due to it on or before the due date, simple interest shall
thereafter accrue on the sum due to ITI until the date of payment at the per
annum rate of [***] ([***]) [***].

8.9 Records; Audits. Takeda and its Affiliates and sublicensees will maintain
complete and accurate records in sufficient detail to permit ITI to confirm the
accuracy of the calculation of royalty payments, Takeda’s compliance with
Section 1.64 and the achievement of milestone events. ITI and its Affiliates
will maintain complete and accurate records in sufficient detail to permit
Takeda to confirm the accuracy of the calculation of FTEs and Third Party
payments for research, Development or Manufacturing reimbursed by Takeda under
Section 7.1, 7.2, 7.4 or 8.2. Upon reasonable prior notice, such records shall
be available during regular business hours for a period of [***] ([***]) [***]
from the end of the calendar year to which they pertain for examination, [***],
by an independent certified public accountant selected by the auditing Party and
reasonably acceptable to the audited Party, for the sole purpose of verifying
the accuracy of the financial reports furnished by the other Party pursuant to
this Agreement. Any such auditor shall not disclose the audited Party’s
Confidential Information, except to the extent such disclosure is necessary to
verify the accuracy of the financial reports furnished by the audited Party or
the amount of payments due by one Party to the other Party under this Agreement.
Any amounts shown to be owed but unpaid shall be paid within [***] ([***]) [***]
from the accountant’s report, plus interest (as set forth in Section 8.8) from
the original due date. The auditing Party shall bear the full cost of such audit
unless such audit discloses an underpayment by the audited Party of more than
[***] ([***]) of the amount due, in which case the audited Party shall bear the
full cost of such audit.

8.10 Taxes.

(a) Taxes on Income. Each Party shall be solely responsible for the payment of
all taxes imposed on its share of income arising directly or indirectly from the
efforts of the Parties under this Agreement.

(b) Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of royalties, milestone payments, and other payments made by Takeda
to ITI under this Agreement. To the extent Takeda is required to deduct and
withhold taxes on any payment to ITI, Takeda shall pay the amounts of such taxes
to the proper Governmental Authority in a timely manner and promptly transmit to
ITI an official tax certificate or other evidence of such withholding sufficient
to enable ITI to claim such payment of taxes. ITI shall provide Takeda any tax
forms that may be reasonably necessary in order for Takeda not to withhold tax
or to withhold tax at a reduced rate under an applicable bilateral income tax
treaty. Each Party shall provide the other

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

36.



--------------------------------------------------------------------------------

with reasonable assistance to enable the recovery, as permitted by applicable
Laws, of withholding taxes, value added taxes, or similar obligations resulting
from payments made under this Agreement, such recovery to be for the benefit of
the Party bearing such withholding tax or value added tax. If reasonably
necessary, Takeda shall require its sublicensees in the Territory to cooperate
with ITI in a manner consistent with this Section 8.10(b).

(c) Taxes Resulting From Takeda Action. If Takeda is required to make a payment
to ITI that is subject to a deduction or withholding of tax, then (i) if such
withholding or deduction obligation arises as a result of any action by Takeda,
including any assignment or sublicense, or any failure on the part of Takeda to
comply with applicable Laws or filing or record retention requirements, that has
the effect of modifying the tax treatment of the Parties hereto (a “Takeda
Withholding Tax Action”), then the sum payable by Takeda (in respect of which
such deduction or withholding is required to be made) shall be increased to the
extent necessary to ensure that ITI receives a sum equal to the sum which it
would have received had no such Takeda Withholding Tax Action occurred, and
(ii) otherwise, the sum payable by Takeda (in respect of which such deduction or
withholding is required to be made) shall be made to ITI after deduction of the
amount required to be so deducted or withheld, which deducted or withheld amount
shall be remitted to the proper Governmental Authority in accordance with
applicable Laws.

(d) Certification. A Party (including any entity to which this Agreement may be
assigned, as permitted under Section 15.5) receiving a payment pursuant to this
Agreement shall provide the remitting Party appropriate certification from
relevant governmental authorities that such Party is a tax resident of that
jurisdiction, if such receiving Party wishes to claim the benefits of an income
tax treaty to which that jurisdiction is a party. Upon the receipt thereof, any
deduction and withholding of taxes shall be made at the appropriate treaty tax
rate.

ARTICLE 9

INTELLECTUAL PROPERTY MATTERS

9.1 Ownership of Inventions. Each Party shall own any inventions, whether or not
patentable, made solely by its own employees, agents, or independent contractors
in the course of conducting its activities under this Agreement, together with
all intellectual property rights therein (“Sole Inventions”). The Parties shall
jointly own any inventions that are made jointly by employees, agents, or
independent contractors of each Party in the course of performing activities
under this Agreement, together with all intellectual property rights therein
(“Joint Inventions”). Inventorship shall be determined in accordance with U.S.
patent laws. All Patents claiming patentable, jointly owned Joint Inventions
shall be referred to herein as “Joint Patents”. Except to the extent either
Party is restricted by the licenses granted to the other Party under this
Agreement, each Party shall be entitled to practice and exploit the Joint
Inventions and Joint Patents without the duty of accounting or seeking consent
from the other Party.

9.2 Disclosure of Inventions. Each Party shall promptly disclose to the other
Party, and in any event prior to any Patent filing with respect to such
inventions, all Sole Inventions and Joint Inventions, including any invention
disclosures, or other similar documents, submitted to it by its employees,
agents or independent contractors describing inventions that are either Sole

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

37.



--------------------------------------------------------------------------------

Inventions or Joint Inventions, and all Information relating to such inventions
to the extent necessary or useful for the preparation, filing and maintenance of
any Patent with respect to such invention.

9.3 Prosecution of Patents.

(a) ITI Prosecuted Patents.

(i) Subject to Section 9.3(a)(ii) below, as between the Parties, ITI shall have
the first right to prepare, file, prosecute and maintain ITI Patents (including
the Sole Assigned Patents) in the Territory and any Patents for which the
responsibility for prosecution and maintenance has been assumed by ITI pursuant
to Section 9.3(b)(ii) below (the “ITI Prosecuted Patents”). ITI shall provide
Takeda reasonable opportunity to review and comment on such prosecution efforts
regarding such ITI Prosecuted Patents, as follows. In any case, the countries
and jurisdictions for which the ITI Prosecuted Patents are filed and maintained
shall be decided by Takeda after considering ITI’s reasonable opinion in good
faith; provided, however, that if ITI desires to prosecute or maintain an ITI
Prosecuted Patent in a country or jurisdiction that Takeda has not selected,
then ITI shall have the right to do so at its expense, and such ITI Prosecuted
Patent shall no longer be considered an ITI Patent and shall be excluded from
the license to Takeda under Section 2.1(b), and if such Patent is an Assigned
Patent, Takeda shall assign such Patent to ITI in accordance with the procedures
in Section 2.1(a)(iv); provided, however, that the above treatment of such
excluded Patents is for the purpose to preserve ITI’s patent coverage under such
excluded Patents which may be exercised only outside the Field or upon and
following termination or expiration of the Term, and ITI shall not use or make a
Third Party use such excluded Patents against Takeda as regard to the Compound
and Product in the Field during the Term. ITI shall provide Takeda with copies
of all material communications from any patent authority regarding such ITI
Prosecuted Patents, and shall provide Takeda, for its review and comment, with
drafts of any material filings or responses to be made to such patent
authorities a reasonable amount of time in advance of submitting such filings or
responses. ITI shall consider in good faith and shall implement as appropriate
any reasonable comments thereto provided by Takeda in connection with the
prosecution of ITI Prosecuted Patents to the extent applicable to the Products
in the Field. Takeda shall be solely responsible for all reasonable Third Party
costs and expenses incurred by ITI in connection with the preparation,
prosecution and maintenance of the ITI Prosecuted Patents. ITI shall consult
with Takeda on its choice of patent attorney for the prosecution of the ITI
Prosecuted Patents and shall reasonably consider Takeda’s preference. ITI shall
invoice Takeda for such costs and expenses on a calendar quarterly basis, and
Takeda shall pay each such invoice within [***] ([***]) [***] after receipt
thereof. On an annual basis, ITI shall provide Takeda with an estimated budget
for such costs and expenses. If ITI anticipates incurring any expenses
significantly in excess of such budget, ITI shall notify Takeda as soon as
practicable.

(ii) If ITI decides to cease the prosecution or maintenance of any ITI
Prosecuted Patents, it shall notify Takeda in writing sufficiently in advance so
that Takeda may, at its discretion, assume the responsibility for the
prosecution or maintenance of such Patents, at Takeda’s cost and expense. If
Takeda assumes such responsibility, then such Patents shall be included in the
Takeda Prosecuted Patents and the terms of Section 9.3(b) shall apply to such
Patents.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

38.



--------------------------------------------------------------------------------

(b) Takeda Prosecuted Patents.

(i) Subject to Section 9.3(b)(ii) below, as between the Parties, Takeda shall
have the first right to prepare, file, prosecute and maintain Takeda Patents and
Joint Patents in the Territory, and any Patents for which the responsibility for
prosecution and maintenance has been assumed by Takeda pursuant to
Section 9.3(a)(ii) above (the “Takeda Prosecuted Patents”), at Takeda’s cost and
expense. Takeda shall provide ITI reasonable opportunity to review and comment
on such prosecution efforts regarding such Takeda Prosecuted Patents (other than
Takeda Patents), as follows. Takeda shall provide ITI with copies of all
material communications from any patent authority regarding such Takeda
Prosecuted Patents (other than Takeda Patents), and shall provide ITI, for its
review and comment, with drafts of any material filings or responses to be made
to such patent authorities a reasonable amount of time in advance of submitting
such filings or responses. Takeda shall consider in good faith and shall
implement as appropriate any reasonable comments thereto provided by ITI in
connection with the prosecution of Takeda Prosecuted Patents (other than Takeda
Patents). Takeda shall use Commercially Reasonable Efforts to obtain the
broadest claim coverage for the Takeda Prosecuted Patents, and shall not
undertake any patent prosecution or enforcement action in the Territory which
ITI reasonably determines to be detrimental to the practice, prosecution or
enforcement of ITI Patents outside the Territory.

(ii) If Takeda decides to cease the prosecution or maintenance of any Takeda
Prosecuted Patents (other than Takeda Patents), it shall notify ITI in writing
sufficiently in advance so that ITI may, at its discretion, assume the
responsibility for the prosecution or maintenance of such Patents, at ITI’s cost
and expense. If ITI assumes such responsibility, then such Patents shall be
included in the ITI Prosecuted Patents and the terms of Section 9.3(a) shall
apply to such Patents, except that ITI shall be solely responsible for all costs
and expenses for the preparation, prosecution and maintenance of such Patents.

(c) Cooperation. Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts provide above in this Section 9.3, including
providing any necessary powers of attorney and executing any other required
documents or instruments for such prosecution.

9.4 Enforcement of ITI Patents and Joint Patents.

(a) Notification. If either Party become aware of any existing or threatened
infringement of the ITI Patents or Joint Patents in the Field in the Territory,
which infringing activity involves (i) the using, making, importing, offering
for sale or selling the Compounds or Products or a competitive product, or
(ii) the filing of an ANDA under Section 505(j) of the FD&C Act naming a
Compound or Product as a reference listed drug and including a certification
under Section 505(j)(2)(A)(vii)(IV), or otherwise adversely affects or is
reasonably expected to adversely affect the Commercialization of any Product in
the Territory (a “Product Infringement”), it shall promptly notify the other
Party in writing to that effect and the Parties will consult with each other
regarding any actions to be taken with respect to such Product Infringement.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

39.



--------------------------------------------------------------------------------

(b) Enforcement Rights. For any Product Infringement, each Party shall share
with the other Party all Information available to it regarding such alleged
infringement. Takeda shall have the first right, but not the obligation, to
bring an appropriate suit or other action against any person or entity engaged
in such Product Infringement, at Takeda’s cost and expense. Takeda shall have a
period of [***] ([***]) [***] after its receipt or delivery of notice under
Section 9.4(a) to elect to so enforce the ITI Patents or Joint Patents in the
Territory, and [***] ([***]) [***] thereafter to commence such enforcement (or
to settle or otherwise secure the abatement of such Product Infringement). If
Takeda fails to commence a suit to enforce the applicable ITI Patents or Joint
Patents or to settle or otherwise secure the abatement of such Product
Infringement within such period, then ITI shall have the right, but not the
obligation, to commence a suit or take action to enforce such ITI Patents or
Joint Patents against such Product Infringement in the Territory at its own cost
and expense. In this case, Takeda shall take appropriate actions in order to
enable ITI to commence a suit or take the actions set forth in the preceding
sentence.

(c) Collaboration. Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action. The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts, shall
reasonably consider the other Party’s comments on any such efforts, and shall
seek consent of the other Party in any important aspects of such enforcement,
including determination of litigation strategy and filing of material papers to
the competent court, which consent shall not be unreasonably withheld or
delayed. The non-enforcing Party shall be entitled to separate representation in
such matter by counsel of its own choice and at its own expense, but such Party
shall at all times cooperate fully with the enforcing Party.

(d) Settlement. Takeda shall not settle any claim, suit or action that it
brought under Section 9.4(b) in any manner that would negatively impact the
applicable ITI Patents, without the prior written consent of ITI, which consent
shall not be unreasonably withheld or delayed. Nothing in this Article 9 shall
require ITI to consent to any settlement that is reasonably anticipated by ITI
to have a substantially adverse impact upon any ITI Patent.

(e) Expenses and Recoveries. The enforcing Party bringing a claim, suit or
action under Section 9.4(b) shall be solely responsible for any expenses
incurred by such Party as a result of such claim, suit or action. If such Party
recovers monetary damages in such claim, suit or action, such recovery shall be
allocated first to the reimbursement of any expenses incurred by the Parties in
such litigation (including, for this purpose, a reasonable allocation of
expenses of internal counsel), and [***].

(f) Infringement Other Than a Product Infringement. For any and all infringement
of any ITI Patents other than a Product Infringement, as between the Parties,
ITI shall have the sole and exclusive right to bring an appropriate suit or
other action against any person or entity engaged in such other infringement, in
its sole discretion, and shall bear all

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

40.



--------------------------------------------------------------------------------

related expenses and retain all related recoveries; provided, however, that if
such action might affect the validity of the ITI Patents, ITI shall update and
reasonably consult with Takeda about the infringement and suit or other action.

9.5 Enforcement of Takeda Patents. Takeda shall have the sole right, but not the
obligation, to bring an appropriate suit or other action against any person or
entity allegedly infringing any Takeda Patents. ITI shall provide reasonable
assistance to Takeda in such enforcement, at Takeda’s request and expense.
Takeda shall keep ITI regularly informed of the status and progress of such
enforcement efforts, and shall reasonably consider ITI’s comments on any such
efforts.

9.6 Patents Licensed From Third Parties. Each Party’s rights under this Article
9 with respect to the prosecution, maintenance and enforcement of any ITI Patent
that is licensed by ITI from a Third Party shall be subject to the rights of
such Third Party to prosecute, maintain and enforce such Patent.

9.7 Infringement of Third Party Rights in the Territory. Subject to Article 11,
if any Product used or sold by Takeda, its Affiliates or sublicensees becomes
the subject of a Third Party’s claim or assertion of infringement of a Patent
granted by a jurisdiction within the Territory, Takeda shall promptly notify ITI
and the Parties shall agree on and enter into a “common interest agreement”
wherein the Parties agree to their shared, mutual interest in the outcome of
such potential dispute, and thereafter, the Parties shall promptly meet to
consider the claim or assertion and the appropriate course of action. Takeda
shall be solely responsible for the defense of any such infringement claims, at
Takeda’s cost and expense, provided that the provisions of Section 9.4 shall
govern the right of Takeda to assert a counterclaim of infringement of any ITI
Patents or Joint Patents.

9.8 Parties’ Patent Rights. If any ITI Prosecuted Patent, Takeda Prosecuted
Patent, or Joint Patent becomes the subject of any proceeding commenced by a
Third Party within the Territory in connection with an opposition, reexamination
request, action for declaratory judgment, nullity action, interference or other
attack upon the validity, title or enforceability thereof (except insofar as
such action is a counterclaim to or defense of, or accompanies a defense of, an
action for infringement against a Third Party under Section 9.4 or 9.5, in which
case the provisions of Section 9.4 or 9.5, as applicable, shall govern), then
ITI shall control such defense with respect to the ITI Prosecuted Patents and
Takeda shall control such defense with respect to the Takeda Prosecuted Patents.
Takeda shall be responsible for all reasonable and documented costs and expenses
incurred by either Party under this Section 9.8. The controlling Party shall
permit the non-controlling Party to participate in the proceeding to the extent
permissible under applicable Laws, and to be represented by its own counsel in
such proceeding, at the non-controlling Party’s expense. If either Party decides
that it does not wish to defend against such action, then the other Party shall
have a backup right to assume defense of such Third-Party action at its own
expense. Any awards or amounts received in defending any such Third-Party action
shall be allocated between the Parties as provided in Section 9.4(e).

9.9 Patent Marking. Takeda and its Affiliates and sublicensees shall mark each
Product marketed and sold by Takeda or its Affiliates or sublicensee hereunder
with appropriate

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

41.



--------------------------------------------------------------------------------

patent numbers or indicia; provided, however, that Takeda shall only be required
to so mark such Product to the extent such markings or such notices would affect
recoveries of damages or equitable remedies available under applicable Laws with
respect to infringement of Patents in the Territory or are required by
applicable Laws on a country-by-country basis.

9.10 Patent Term Extension. Takeda may file, at its own discretion and costs and
in consultation with ITI, any applications for extension of term of any of the
Assigned Patent(s) in a country(ies) or area(s) in the Territory. ITI will
assist with all reasonable requests made by Takeda in support of any application
for patent term extensions of or supplementary protection certificates relating
to the Assigned Patent(s). Takeda shall use Commercially Reasonable Efforts to
obtain and maintain such patent extensions.

9.11 Trademarks. Takeda shall have the right to brand the Products in the
Territory using Takeda related trademarks and any other trademarks and trade
names it determines appropriate for the Products in consultation with ITI, which
may vary by country or within a country (“Product Marks”), provided that Takeda
shall not, and shall ensure that its Affiliates and sublicensees will not, make
any use of the trademarks or house marks of ITI (including ITI’s corporate name)
or any trademark confusingly similar thereto. Takeda shall own all rights in the
Product Marks and shall register and maintain, at its own cost and expense, the
Product Marks in the countries and regions in the Territory that it determines
reasonably necessary.

9.12 Registration of Exclusive License. Upon the request of Takeda as a licensee
under this Agreement, ITI as a licensor under this Agreement, at the expense of
Takeda, shall execute all such documents and instruments and take such other
actions as are reasonably necessary for Takeda to register its license before
the Governmental Authorities in the countries where Takeda is the exclusive
licensee under any ITI Patent or ITI’s interest in the Joint Patents pursuant to
this Agreement.

9.13 Orange Book Listing. Upon ITI’s receipt of a notice of allowance (or
equivalent) of an applicable ITI Patent, ITI shall promptly provide Takeda with
all information reasonably required by Takeda to list such ITI Patent in the
Orange Book maintained by the FDA or similar or equivalent patent listing
source, if any, in other countries in the Territory (collectively, “Orange Book
and Equivalents”). Takeda shall, at its own discretion, promptly file,
consistent with applicable Laws, all appropriate information with the Regulatory
Authorities in applicable countries where Takeda deems necessary, including the
U.S., to list applicable ITI Patents, Joint Patents and Takeda Patents in the
Orange Book and Equivalents, and Takeda shall use Commercially Reasonable
Efforts to obtain and maintain such listings.

ARTICLE 10

REPRESENTATIONS AND WARRANTIES; COVENANTS

10.1 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a) Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated.

(b) Corporate Power, Authority and Binding Agreement. As of the Effective Date,
(i) it has the corporate power and authority and the legal right to enter into
this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(iii) this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

42.



--------------------------------------------------------------------------------

10.2 Additional Representations and Warranties of ITI. ITI represents and
warrants to Takeda as follows, as of the Effective Date:

(a) Title; Encumbrances. It has sufficient legal and/or beneficial title,
ownership or license, free and clear from any mortgages, pledges, liens,
security interests, conditional and installment sale agreement, encumbrances,
charges or claim of any kind (except for the U.S. Government’s rights under 35
U.S.C. §§ 200-213, to the extent applicable), of the ITI Technology to grant the
licenses to Takeda as purported to be granted pursuant to this Agreement;

(b) Notice of Infringement or Misappropriation. It has not received any written
notice from any Third Party asserting or alleging, nor does ITI have any
knowledge of any basis for such assertion or allegation, that any research or
development of the Compounds or Products by ITI prior to the Effective Date
infringed or misappropriated the intellectual property rights of such Third
Party; and

(c) No Proceeding. There are no pending, and to ITI’s knowledge, no threatened,
adverse actions, suits or proceedings against ITI involving ITI Technology, the
Compounds or the Product.

(d) Disclosure. ITI has made available to Takeda all material written
information in ITI’s possession or Control as of the Effective Date and
requested by Takeda in writing relating to ITI-214 and the Back-Up Compounds
identified by ITI prior to the Effective Date. In addition, as of the Effective
Date, ITI has made available to Takeda all material toxicological data known to
ITI related to ITI-214 and the Back-Up Compounds identified by ITI prior to the
Effective Date. All such information provided by ITI is, to ITI’s best
knowledge, true and correct.

10.3 Mutual Covenants.

(a) No Debarment. In the course of the Development of the Product, each Party
shall not use any employee or consultant who has been debarred by any Regulatory
Authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a Regulatory Authority. Each Party shall notify the other Party
promptly upon becoming aware that any of its employees or consultants has been
debarred or is the subject of debarment proceedings by any Regulatory Authority.

(b) Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Development and Commercialization of
Products and performance of its obligations under this Agreement, including, to
the extent applicable to such Party and its activities hereunder, the statutes,
regulations and written directives of the FDA, the EMA and any Regulatory
Authority having jurisdiction in the Territory, the FD&C Act, the Prescription
Drug Marketing Act, the Federal Health Care Programs Anti-Kickback Law, 42
U.S.C. 1320a-7b(b), the statutes, regulations and written directives of
Medicare, Medicaid and all other health care programs, as defined in 42 U.S.C. §
1320a-7b(f), and the Foreign Corrupt Practices Act of 1977, each as may be
amended from time to time.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

43.



--------------------------------------------------------------------------------

10.4 Disclaimer. Takeda understands that the Compounds and Products are the
subject of ongoing clinical research and development and that ITI cannot assure
the safety or usefulness of any Compound or Product. In addition, ITI makes no
warranties except as set forth in this Article 10 concerning the ITI Technology.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A
PARTY, AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER ARISING BY OPERATION OF
LAW OR OTHERWISE, ARE HEREBY EXPRESSLY EXCLUDED.

ARTICLE 11

INDEMNIFICATION

11.1 Indemnification by ITI. ITI shall defend, indemnify, and hold Takeda and
its Affiliates and their respective officers, directors, employees, and agents
(the “Takeda Indemnitees”) harmless from and against any and all Third Party
claims, suits, proceedings, damages, expenses (including court costs and
reasonable attorneys’ fees and expenses) and recoveries (collectively, “Claims”)
to the extent that such Claims arise out of, are based on, or result from
(a) ITI’s performance of the Research Plan or activities allocated to ITI under
the Development Plan, or co-promotion activities conducted by ITI, excluding
supply of Compound or Product under Article 7, (b) ITI’s supply of Compound or
Product to Takeda under Article 7, but solely to the extent of the amount that
ITI may recover from the applicable Third Party manufacturer under the
applicable agreement, (c) the breach of any of ITI’s obligations under this
Agreement, including ITI’s representations and warranties set forth herein, or
(d) the willful misconduct or negligent acts of ITI, its Affiliates, or the
officers, directors, employees, or agents of ITI or its Affiliates. The
foregoing indemnity obligation shall not apply to the extent that (i) the Takeda
Indemnitees fail to comply with the indemnification procedures set forth in
Section 11.3 and ITI’s defense of the relevant Claims is prejudiced by such
failure, or (ii) any Claim arises from, is based on, or results from any
activity set forth in Section 11.2(b) or 11.2(c) for which Takeda is obligated
to indemnify the ITI Indemnitees under Section 11.2.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

44.



--------------------------------------------------------------------------------

11.2 Indemnification by Takeda. Takeda shall defend, indemnify, and hold ITI and
its Affiliates and their respective officers, directors, employees, and agents
(the “ITI Indemnitees”) harmless from and against any and all Claims to the
extent that such Claims arise out of, are based on, or result from (a) the
Development or Commercialization of Compounds or Products by or on behalf of
Takeda or its Affiliates or its or their sublicensees, including Claims based
upon product liability, except to the extent arising out of, based on or
resulting from the promotion activities for the Co-Promotion Product conducted
by ITI, or (b) the breach of any of Takeda’s obligations under this Agreement,
including Takeda’s representations and warranties set forth herein, or (c) the
willful misconduct or negligent acts of Takeda, its Affiliates, or the officers,
directors, employees, or agents of Takeda or its Affiliates. The foregoing
indemnity obligation shall not apply to the extent that (i) the ITI Indemnitees
fail to comply with the indemnification procedures set forth in Section 11.3 and
Takeda’s defense of the relevant Claims is prejudiced by such failure, or
(ii) any Claim arises from, is based on, or results from any activity set forth
in Section 11.1(c) or 11.1(d) for which ITI is obligated to indemnify the Takeda
Indemnitees under Section 11.1.

11.3 Indemnification Procedures. The Party claiming indemnity under this Article
11 (the “Indemnified Party”) shall give written notice to the Party from whom
indemnity is being sought (the “Indemnifying Party”) promptly after learning of
such Claim. The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance, at the Indemnifying Party’s expense, in connection with
the defense of the Claim for which indemnity is being sought. The Indemnified
Party may participate in and monitor such defense with counsel of its own
choosing at its sole expense; provided, however, the Indemnifying Party shall
have the right to assume and conduct the defense of the Claim with counsel of
its choice. The Indemnifying Party shall not settle any Claim without the prior
written consent of the Indemnified Party, not to be unreasonably withheld,
unless the settlement involves only the payment of money. So long as the
Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Article 11.

11.4 Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING FROM
OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF THE
POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 11.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF ANY PARTY WITH RESPECT TO ANY LIABILITY TO A THIRD
PARTY UNDER SECTION 11.1 OR 11.2. FOR THE AVOIDANCE OF DOUBT, THE FOREGOING
LIMITATION OF LIABILITY WILL APPLY TO ANY OTHER DAMAGES FOR LIABILITY OF ONE
PARTY TO THE OTHER PARTY.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

45.



--------------------------------------------------------------------------------

11.5 Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, adequate to cover its obligations hereunder and
consistent with normal business practices of prudent companies similarly
situated at all times during which any Product is being clinically tested in
human subjects or commercially distributed or sold by such Party and for the
[***] ([***]) [***] period thereafter. It is understood that such insurance
shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this Article 11. Each Party
shall provide the other Party with written evidence of such insurance upon
request. Each Party shall provide the other Party with written notice at least
[***] ([***]) [***] prior to the cancellation, non-renewal or material change in
such insurance.

ARTICLE 12

CONFIDENTIALITY

12.1 Confidentiality. Each Party agrees that, during the Term and for a period
of [***] ([***]) [***] thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement (which includes the exercise of any rights or the
performance of any obligations hereunder) any Confidential Information furnished
to it by the other Party pursuant to this Agreement, except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
Parties. The foregoing confidentiality and non-use obligations shall not apply
to any portion of the other Party’s Confidential Information that the receiving
Party can demonstrate by competent written proof:

(a) was already known to the receiving Party or its Affiliate, other than under
an obligation of confidentiality, at the time of disclosure by the other Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) was disclosed to the receiving Party or its Affiliate by a Third Party who
has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or

(e) was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

Notwithstanding the definition of “Confidential Information” in Article 1, all
Information generated under the Development Program, whether generated by one or
both Parties, shall be deemed the Confidential Information of Takeda, and all
Information generated under the Research Program shall be deemed the
Confidential Information of both Parties. In addition, the exceptions set forth
in subsections (a) and (e) shall not apply to Information generated during or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

46.



--------------------------------------------------------------------------------

resulting from the Research Program or Development Program, which Information
shall be deemed Confidential Information regardless of whether such Information
satisfies the criteria set forth in one or both subsections.

12.2 Authorized Disclosure. Notwithstanding the obligations set forth in
Section 12.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent:

(a) such disclosure is reasonably necessary (i) for the filing or prosecuting
Patents as contemplated by this Agreement; (ii) to comply with the requirements
of Regulatory Authorities with respect to obtaining and maintaining Regulatory
Approval of a Product; or (iii) for prosecuting or defending litigation as
contemplated by this Agreement;

(b) such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement;

(c) such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquiror, merger partner, or other financial or commercial partner for
the sole purpose of evaluating an actual or potential investment, acquisition or
other business relationship; provided that in connection with such disclosure,
such Party shall use all reasonable efforts to inform each disclosee of the
confidential nature of such Confidential Information and cause each disclosee to
treat such Confidential Information as confidential; or

(d) such disclosure is reasonably necessary to comply with applicable Laws,
including regulations promulgated by applicable security exchanges, court order,
administrative subpoena or order.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 12.2(a) or 12.2(d), such Party shall promptly notify the other Party
such required disclosure and shall use reasonable efforts to obtain, or to
assist the other Party in obtaining, a protective order preventing or limiting
the required disclosure.

12.3 Technical Publication. Neither Party may publish peer reviewed manuscripts,
or give other forms of public disclosure such as abstracts and presentations, of
results of studies carried out under this Agreement, without the opportunity for
prior review by the other Party, except to the extent required by applicable
Laws. A Party seeking publication shall provide the other Party the opportunity
to review and comment on any proposed publication that relates to a Compound or
Product [***] ([***]) [***] prior to its intended submission for publication.
The other Party shall provide the Party seeking publication with its comments in
writing, if any, [***] ([***]) [***] after receipt of such proposed publication.
The Party seeking publication shall consider in good faith any comments thereto
provided by the other Party and shall comply with the other Party’s request to
remove any and all of such other Party’s Confidential Information

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

47.



--------------------------------------------------------------------------------

from the proposed publication. In addition, the Party seeking publication shall
delay the submission for a period [***] ([***]) [***] in the event that the
other Party can demonstrate reasonable need for such delay, including the
preparation and filing of a patent application. If the other Party fails to
provide its comments to the Party seeking publication within [***] ([***])
[***], such other Party shall be deemed not to have any comments, and the Party
seeking publication shall be free to publish in accordance with this
Section 12.3 after the [***] ([***]) [***] has elapsed. The Party seeking
publication shall provide the other Party a copy of the manuscript at the time
of the submission. Each Party agrees to acknowledge the contributions of the
other Party and its employees in all publications as scientifically appropriate.

12.4 Publicity; Term of Agreement.

(a) The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 12.4.

(b) The Parties shall make a joint public announcement of the execution of this
Agreement in the form attached as Exhibit I, which shall be issued on or
promptly after the Effective Date.

(c) After release of such press release, if either Party desires to make a
public announcement concerning the material terms of this Agreement, such Party
shall give reasonable prior advance notice of the proposed text of such
announcement to the other Party for its prior review and approval (except as
otherwise provided herein), such approval not to be unreasonably withheld. A
Party commenting on such a proposed press release shall provide its comments, if
any, within [***] ([***]) [***] after receiving the press release for review. In
addition, where required by applicable Laws, including regulations promulgated
by applicable security exchanges, such Party shall have the right to make a
press release announcing the achievement of each milestone under this Agreement
as it is achieved, and the achievements of Regulatory Approvals in the Territory
as they occur, subject only to the review procedure set forth in the preceding
sentence. In relation to the other Party’s review of such an announcement, such
other Party may make specific, reasonable comments on such proposed press
release within the prescribed time for commentary, but shall not withhold its
consent to disclosure of the information that the relevant milestone has been
achieved and triggered a payment hereunder. Neither Party shall be required to
seek the permission of the other Party to repeat any information regarding the
terms of this Agreement that has already been publicly disclosed by such Party,
or by the other Party, in accordance with this Section 12.4, provided such
information remains accurate as of such time.

(d) The Parties acknowledge that either or both Parties may be obligated to file
under applicable Laws a copy of this Agreement with the U.S. Securities and
Exchange Commission or other Governmental Authorities. Each Party shall be
entitled to make such a required filing, provided that it requests confidential
treatment of the commercial terms and sensitive technical terms hereof and
thereof to the extent such confidential treatment is reasonably available to
such Party. In the event of any such filing, each Party will provide the other
Party with a copy of this Agreement marked to show provisions for which such
Party

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

48.



--------------------------------------------------------------------------------

intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s comments thereon to the extent consistent with the
legal requirements, with respect to the filing Party, governing disclosure of
material agreements and material information that must be publicly filed.

12.5 Equitable Relief. Each Party acknowledges that its breach of this Article
12 will cause irreparable harm to the other Party, which cannot be reasonably or
adequately compensated in damages in an action at law. By reasons thereof, each
Party agrees that the other Party shall be entitled, in addition to any other
remedies it may have under this Agreement or otherwise, to preliminary and
permanent injunctive and other equitable relief to prevent or curtail any actual
or threatened breach of the obligations relating to Confidential Information set
forth in this Article 12 by the other Party.

ARTICLE 13

TERM AND TERMINATION

13.1 Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 13, shall remain in effect on
a Product-by-Product and country-by-country basis, until the expiration of the
Royalty Term of such Product in such country (the “Term”). Upon the expiration
of the Royalty Term for a Product in a particular country, the licenses granted
by ITI to Takeda under Section 2.1(b) with respect to such Product and such
country shall become fully-paid, royalty free and exclusive.

13.2 Unilateral Termination by Takeda. Takeda may terminate this Agreement in
its entirety for any or no reason (a) upon [***] ([***]) [***] ITI if such
notice is delivered prior to the First Commercial Sale of a Product anywhere in
the Territory, or (b) upon [***] ([***]) [***] to ITI if such notice is
delivered after the First Commercial Sale of a Product anywhere in the
Territory.

13.3 Termination by ITI for Patent Challenge. ITI may terminate this Agreement
in its entirety immediately upon written notice to Takeda if Takeda or its
Affiliates or sublicensees (directly or indirectly, individually or in
association with any other person or entity) challenges the validity,
enforceability or scope of any ITI Patent (including any Sole Assigned Patent)
anywhere in the world.

13.4 Termination for Breach.

(a) General. Except as explicitly provided in Section 13.4(c)
(country-by-country termination right), each Party shall have the right to
terminate this Agreement in its entirety immediately upon written notice to the
other Party if the other Party materially breaches its obligations under this
Agreement and, after receiving written notice identifying such material breach
in reasonable detail, fails to cure such material breach within [***] ([***])
[***] from the date of such notice (or within [***] ([***]) [***] from the date
of such notice in the event such material breach is solely based on the
breaching Party’s failure to pay any amounts due hereunder), subject to
subsection (c) below.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

49.



--------------------------------------------------------------------------------

(b) Material Breach by ITI. If Takeda has the right to terminate this Agreement
pursuant to Section 13.4(a) for ITI’s material breach, Takeda may elect not to
terminate this Agreement and instead to retain this Agreement in effect, in
which case ITI shall continue to be liable to Takeda for any uncured material
breach, and Takeda shall be entitled to pursue all legal and equitable remedies
arising from such material breach that are available to it. Following a final,
non-appealable judgment pursuant to Section 14.3 (unless ITI in writing does not
dispute Takeda’s determination of ITI’s material breach) of ITI’s material
breach of this Agreement, Takeda may elect, in lieu of receiving a payment of
damages from ITI, to offset Takeda’s future payment obligations to ITI under
this Agreement by the amount of damages determined and awarded to Takeda
pursuant to Section 14.3 (or agreed to in writing by the Parties). If Takeda has
the right to terminate this Agreement pursuant to Section 13.4(a) for ITI’s
material breach and elects to terminate this Agreement under Section 13.4(a),
then the Parties agree and acknowledge that a court assessing damages to Takeda
under Section 14.3 shall take into consideration all relevant factors in
establishing a reasonable and appropriate determination of damages to Takeda,
including the investment made by Takeda in the Product prior to the date of
termination, the magnitude and effect of the breach by ITI.

(c) Material Breach by Takeda. Notwithstanding Section 13.4(a), if Takeda
materially breaches its obligations under this Agreement (but excluding any
incidental or inmaterial obligations) including, but not limited to, using
Commercially Reasonable Efforts under Section 4.4 or 6.2 for a particular
country among the U.S. or Major Countries (defined below) following the First
Commercial Sale of a Product in either the U.S. or a Major Country, and such
material breach is not solely based on Takeda’s failure to pay any amounts due
hereunder, and Takeda in good faith disputes such termination, then the
effective date of such termination under Section 13.4(a) shall be extended for
an additional [***] ([***]) [***] (for a total of [***] ([***]) [***]), or as
long as the procedure under Section 14.3 continues until finally completed, in
the event that either Party invokes the procedures in Section 14.3 hereof,
provided that Takeda has provided a written plan that is reasonably calculated
to effect a prompt cure only if such prompt cure is reasonable available, and
such plan is acceptable to ITI (not to be unreasonably withheld, conditioned or
delayed) and Takeda carries out such plan. After the expiration of such
effective date (or such earlier date as Takeda no longer disputes such material
breach), ITI shall have a right to terminate this Agreement in the following
manner:

(A) if the material breach concerns the U.S., ITI may terminate the agreement in
its entirety;

(B) if the material breach concerns one or more of the Major Countries (defined
below), ITI may terminate only with respect to such Major Country(ies);

(C) if the material breach concerns a country other than the U.S. or a Major
Country, ITI may not terminate this Agreement with respect to such country as
long as a material breach of this Agreement did not occur in the U.S., and in
such case following an allegation by ITI of material breach by Takeda in a
country other than the U.S. or a Major Country and expiration of the applicable
cure period, Takeda shall, promptly after receiving from ITI the reasonably
detailed of contents of such allegation of ITI, elect either to terminate this
Agreement with respect to the applicable country (in such case Takeda will be
released from any liability or claims by ITI under this Section as regard to
alleged material breach for such terminated country) or to dispute

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

50.



--------------------------------------------------------------------------------

the allegation under Section 14.3, and if Takeda is finally determined by a
court to have materially breached this Agreement, then ITI shall have the right
to receive damages and all other remedies determined by the court and Takeda
shall have the right to terminate this Agreement with respect to such country
(and in any case if Takeda terminates this Agreement with respect to such
country, Takeda shall fulfill the applicable obligations under Section 13.6 as
applicable for such country); and

(D) with respect to a material breach concerning the U.S. or a Major Country,
ITI may elect not to terminate this Agreement and instead to retain this
Agreement in effect, in which case Takeda shall continue to be liable to ITI for
any uncured material breach, and ITI shall be entitled to pursue all legal and
equitable remedies arising from such material breach that are available to it.

For purposes of this Section 13.4(c), “Major Country” shall mean each of the
United Kingdom, Germany, France, Italy, Spain, Portugal, Turkey, Switzerland,
Belgium, Austria, Denmark, Sweden, Japan, South Korea, China, Hong Kong, Taiwan,
Thailand, Indonesia, Philippine, Canada, Mexico, Brazil, and, if and when Takeda
establishes in the future an Affiliate which conducts selling and marketing
activities at commercial level in any other country in the Territory, such
country.

(d) If ITI has the right to terminate this Agreement for Takeda’s material
breach and elects to terminate this Agreement as provided herein, then the
Parties agree and acknowledge that a court will consider and decide the damages,
if any, and also, such assessing damages may take into consideration, at the
court’s discretion, all relevant factors in establishing a reasonable and
appropriate determination of damages and/or remedies to ITI, including the
investment made by ITI/Takeda in the Product prior to the date of termination,
the magnitude and effect of the breach by Takeda in the calculation of damages,
and scope of rights transferred by Takeda as provided in Section 13.6 hereof
(such as transfer of Regulatory Approvals and funding on-going clinical studies)
during the consideration of remedies for ITI.

13.5 Termination for Safety. Takeda may terminate this Agreement in its entirety
or with respect to a particular Product upon [***] ([***]) [***] prior written
notice to ITI (a) if senior executives responsible for Takeda’s
Pharmacovigilance and Clinical Science functions determine in good faith that
the risk/benefit profile of such Product(s) is such that the Product(s) cannot
continue to be Developed or administered to subjects/patients safely (and not
for commercial reasons), or (b) upon the occurrence of serious adverse events
related to the use of such Product(s) that cause Takeda to reasonably conclude
that the continued use of such Product(s) by subjects/patients will result in
subjects/patients being exposed to a product whose risks outweigh its benefits.
Following notice of termination under this Section 13.5, the Parties shall
cooperate to wind down all Development and Commercialization activities with
respect to the terminated Product(s).

13.6 Effect of Termination. Upon any termination (but not expiration) of this
Agreement, all licenses and rights granted to Takeda under this Agreement shall
terminate, and Takeda shall return, transfer and assign to ITI or its designee
all materials, Information, Regulatory Materials, Regulatory Approvals,
licenses, third party agreements and other items as are reasonably necessary for
ITI to continue the Development and Commercialization of

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

51.



--------------------------------------------------------------------------------

Compounds and Products; provided, however, that (i) upon termination of this
Agreement under Section 13.5 with respect to a Product and not the Agreement in
its entirety, the foregoing and sub-sections (a) – (d), (e) (first sentence
only), (f) and (g) below shall apply to the terminated Product(s) only;
(ii) upon termination of this Agreement under Section 13.4(c) with respect to a
Major Country, the foregoing and sub-sections (a) – (d) below shall apply to the
terminated Major Country only; and (iii) in case of termination of this
Agreement by Takeda under Section 13.4(a), Takeda may request reasonable
up-front and royalty payments as compensation for the assignment of Regulatory
Materials developed by Takeda or Product Marks and a license under Takeda
Technology. Without limiting the generality of the foregoing, the following
rights and consequences shall apply upon any termination (in addition to any
other rights and obligations under this Agreement with respect to such
termination), except that sub-sections (e) (except for the first sentence) and
(h) shall not apply in the event of a termination under Section 13.5:

(a) Regulatory Materials; Data. To the extent permitted by applicable Laws,
Takeda shall transfer and assign to ITI all Regulatory Materials, Regulatory
Approvals, and related data and Information relating to the Products and
Compounds and shall treat the foregoing as “Confidential Information” of ITI
(and not of Takeda) under Section 12; provided that Takeda will be allowed to
retain any such materials that a Regulatory Authority requires Takeda to retain
under applicable Laws.

(b) Takeda License. Takeda hereby grants to ITI, effective upon such
termination, an exclusive, fully paid, worldwide, fully transferrable,
irrevocable license (with the right to grant sublicenses through multiple tiers)
under the Takeda Technology as in existence as of the date of termination solely
to research, Develop, make, have made, use, sell, offer for sale, import and
otherwise Manufacture or Commercialize the Compounds and Products.

(c) Assignment to ITI of Assigned Patents. Takeda shall assign and does hereby
assign to ITI, effective on the effectiveness of such termination, its entire
right, title and interest in and to each Sole Assigned Patent, and one-half of
its right, title and interest in and to each Joint Assigned Patent, and Takeda
appoints ITI its attorney in fact solely to make such re-assignments and
authorizes ITI to make such re-assignments. In each case, Takeda shall execute
and deliver to ITI a deed(s) of such assignment, in a mutually agreeable form,
within [***] ([***]) [***] after the effective date of termination. ITI shall be
responsible for recording all such assignments, and Takeda and its successors
and assigns shall (i) reasonably cooperate with ITI’s efforts to do so,
including satisfying the assignment and recording requirements of relevant
patent offices and (ii) reimburse ITI for all reasonable and documented
out-of-pocket expenses incurred by ITI in connection with this Section 13.6(c).
In addition, Takeda hereby grants ITI an exclusive license under its interest in
the Sole Assigned Patents and a non-exclusive license under its interest in the
Joint Assigned Patents during the period from the effective date of termination
until the applicable Assigned Patents are actually re-assigned to ITI. If this
Agreement is terminated under Section 13.5 with respect to a Product but not
with respect to this Agreement in its entirety, then this Section 13.6(c) shall
apply to Assigned Patents claiming the terminated Product(s) only.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

52.



--------------------------------------------------------------------------------

(d) Trademarks. Takeda shall assign to ITI all right, title and interest in and
to the Product Marks (excluding any such marks that include, in whole or part,
any corporate name or logo of Takeda) throughout the Territory.

(e) Manufacture and Supply. Takeda shall transfer the then-current manufacturing
process for the Products to ITI or its designee (which will be designated as
soon as reasonably practical but in no event later than [***] ([***]) [***]
following the effective date of the termination of this Agreement). At ITI’s
request, Takeda shall supply, or cause to be supplied, to ITI all then-available
quantities of Products. Takeda will use Commercially Reasonable Efforts to
supply additional quantities of Products for a period of the earlier of (i) the
date ITI is able to manufacture or have manufacture Products (including through
an assignment of any Third Party supply contract from Takeda) or (ii) one
(1) year following the effective date of termination; provided that ITI shall
use Commercially Reasonable Efforts to effect such assumption (or transition) as
promptly as practicable. Such supply shall be at a price equal to Takeda’s
fully-burdened manufacturing costs or acquisition cost of the Product. Any such
supply will be made pursuant to a mutually acceptable supply agreement between
the Parties. In the event that Takeda has one or more agreements with Third
Party manufacturers with respect to the manufacture of a Product, at ITI’s
request, Takeda shall use Commercially Reasonable Efforts to transfer its rights
and obligations under such agreement(s) to ITI upon any such termination.

(f) Transition Assistance. Takeda shall provide such assistance, at no cost to
ITI (except in the event of a termination of this Agreement for ITI’s breach, in
which case such assistance shall be provided at Takeda’s then-current FTE
rates), as may be reasonably necessary or useful for ITI to continue Developing,
manufacturing and/or Commercializing Products throughout the Territory, to the
extent Takeda is then performing or having performed such activities, including
assigning or amending as appropriate, upon request of ITI, any agreements or
arrangements with Third Party vendors to manufacture, Develop, distribute, sell
or otherwise Commercialize Products. To the extent that any such contract
between Takeda and a Third Party is not assignable to ITI, Takeda shall
reasonably cooperate with ITI to arrange to continue to provide such services
for a reasonable time after termination. Takeda shall not, during such
applicable notice period, take any action that could reasonably be expected to
have a material adverse impact on the further Development and Commercialization
of any Product.

(g) Ongoing Clinical Trials. Takeda shall transfer to ITI the management and
continued performance of all Clinical Trials for Products ongoing as of the
effective date of such termination, provided that Takeda shall be responsible to
fund (during the Term and following such termination) any then-ongoing Clinical
Trials of Products as set forth in the then-current Development Plan, until such
activities are completed as contemplated in such plan, unless such Clinical
Trials are required to be terminated by a Regulatory Authority under applicable
Laws; provided that Takeda shall not be responsible to fund any such expenses to
the extent that ITI is reimbursed therefor by a Third Party licensee.

(h) Inventories. ITI shall have the right to purchase from Takeda any and all of
the inventory of Products held by Takeda as of the effective date of termination
at a price equal to Takeda’s actual cost to acquire or manufacture such
inventory. ITI shall notify Takeda within [***] ([***]) [***] after the
effective date of termination whether ITI elects to exercise such right.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

53.



--------------------------------------------------------------------------------

(i) Takeda Dispute Rights in the event of ITI Material Breach. In the event that
Takeda terminates this Agreement pursuant to Section 13.4(a) for a material
breach by ITI, Takeda may invoke the dispute resolution procedures of
Section 14.3 to dispute the equitable basis for providing ITI the rights under
Section 13.6(a), (b) and (d) without additional compensation to Takeda. The
Parties agree that Takeda shall have the right to petition such court to resolve
any dispute regarding fair and equitable compensation for such rights to ITI
given the consideration of all relevant factors, provided that a court shall not
be permitted to restrict or withhold the grant of such rights to ITI.

For clarity, except in the case of termination under Section 13.5, Takeda shall
continue to perform all obligations under this Agreement with respect to the
Development, Manufacture and Commercialization of Products until the effective
date of termination and shall not modify in any material respects such
activities from past practices during such period.

13.7 Survival. Termination or expiration of this Agreement shall not affect any
rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: 4.5 (solely as to unpaid amounts), 5.6 (solely as to any
pending claims between the Parties applicable and the transition of such
activities in accordance with the terms of the Agreement for any Remedial Action
then existing), 8.2 (solely as to unpaid amounts), 8.6, 8.7, 8.8, 8.9, 8.10 (for
the applicable statute of limitation period for any tax Laws), 9.1, 9.2, 10.4,
12.1, 12.2, 12.4, 12.5, 13.4(b) (solely as to the last sentence thereof),
13.4(c) (solely as to the last sentence thereof which is equivalent with that
survived in 13.4(b)), 13.5 (solely as to the last sentence thereof) 13.6 and
13.7 and Articles 1 (solely as to any defined terms used in any provision
surviving hereunder), 11, 14 and 15.

ARTICLE 14

DISPUTE RESOLUTION

14.1 Disputes. The Parties recognize that disputes as to certain matters may
from time to time arise that relate to either Party’s rights and/or obligations
hereunder. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. To
accomplish this objective, the Parties agree to follow the procedures set forth
in this Article 14 to resolve any controversy or claim arising out of, relating
to or in connection with any provision of this Agreement, if and when a dispute
arises under this Agreement.

14.2 Internal Resolution. With respect to all disputes arising between the
Parties under this Agreement, including any alleged breach under this Agreement
or any issue relating to the interpretation or application of this Agreement, if
the Parties are unable to resolve such dispute within [***] ([***]) [***] after
such dispute is first identified by either Party in writing to the other, the
Parties shall refer such dispute to the Executive Officers of the Parties for
attempted resolution by good faith negotiations within [***] ([***]) [***] after
such notice is received, including at least one (1) in-person meeting of the
Executive Officers within [***] ([***]) [***] after such notice is received.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

54.



--------------------------------------------------------------------------------

14.3 Dispute Resolution. If the Executive Officers of the Parties are not able
to resolve such dispute referred to them under Section 14.2 within such [***]
([***]) [***] period, then each Party shall have the right to pursue any legal
or equitable remedy available to it under applicable Laws; provided that any
litigation arising under this Agreement shall be brought in a United States
District Court for the Southern District of New York located in New York, New
York, U.S. (or, if there is no applicable federal subject matter jurisdiction, a
state court located in New York, New York, U.S.). Each Party hereby agrees to
the exclusive jurisdiction of such courts and waives any objections as to the
personal jurisdiction or venue of such courts. Each Party irrevocably waives any
and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

14.4 Patent and Trademark Disputes. Notwithstanding Section 14.3, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of any Patent covering the manufacture, use, importation, offer for
sale or sale of any Product or of any trademark rights relating to any Product
shall be submitted to a court of competent jurisdiction in the country in which
such Patent or trademark rights were granted or arose.

ARTICLE 15

MISCELLANEOUS

15.1 Entire Agreement; Amendment. This Agreement, including the Exhibits hereto,
sets forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior and contemporaneous agreements
and understandings between the Parties with respect to the subject matter
hereof, including the Confidentiality Agreement. The foregoing shall not be
interpreted as a waiver of any remedies available to either Party as a result of
any breach, prior to the Effective Date, by the other Party of its obligations
under the Confidentiality Agreement. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth in this
Agreement. No subsequent alteration, amendment, change or addition to this
Agreement shall be binding upon the Parties unless reduced to writing and signed
by an authorized officer of each Party.

15.2 Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

55.



--------------------------------------------------------------------------------

machinery (provided that such failure could not have been prevented by the
exercise of skill, diligence, and prudence that would be reasonably and
ordinarily expected from a skilled and experienced person engaged in the same
type of undertaking under the same or similar circumstances). Notwithstanding
the foregoing, a Party shall not be excused from making payments owed hereunder
because of a force majeure affecting such Party. If a force majeure persists for
more than [***] ([***]) [***], then the Parties will discuss in good faith the
modification of the Parties’ obligations under this Agreement in order to
mitigate the delays caused by such force majeure.

15.3 Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section 15.3, and shall be deemed to have been given for all purposes (a) when
received, if hand-delivered or sent by confirmed facsimile or a reputable
courier service, or (b) five (5) Business Days after mailing, if mailed by first
class certified or registered airmail, postage prepaid, return receipt
requested.

 

If to ITI:    Intra-Cellular Therapies, Inc.    Audubon Biomedical Science and
Technology Park    3960 Broadway    New York, NY 10032    Attn: Sharon Mates,
Ph.D.    Chairman & Chief Executive Officer    Fax: (212) 923-3388 With a copy
to (which shall not constitute notice):    Cooley LLP    One Freedom Square   
Reston Town Center    11951 Freedom Drive    Reston, VA 20190-5656    Attn:
Kenneth J. Krisko    Fax: 703/456-8100 If to Takeda:    TAKEDA PHARMACEUTICAL
COMPANY LIMITED 1-    1, Doshomachi 4-Chome, Chuo-ku    Osaka 540-8645    Attn:
Senior Vice President,    Global Licensing & Business Development Department   
Fax: +81 6 6204 2328

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

56.



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):    TAKEDA PHARMACEUTICAL
COMPANY LIMITED 1-    1, Doshomachi 4-Chome, Chuo-ku    Osaka 540-8645    Attn:
Senior Vice President, Legal Department    Fax: +81 6 6204 2055

15.4 No Strict Construction; Headings. This Agreement has been prepared jointly
by the Parties and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. Except where the context otherwise requires, the use of any gender
shall be applicable to all genders, and the word “or” is used in the inclusive
sense (and/or). The term “including” as used herein means including, without
limiting the generality of any description preceding such term.

15.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may make such an assignment or transfer without the other
Party’s consent to its Affiliates or to a Third Party successor to substantially
all of the business of such Party to which this Agreement relates (such Third
Party, an “Acquiror”), whether in a merger, sale of stock, sale of assets or
other transaction. Any successor or assignee of rights and/or obligations
permitted hereunder shall, in writing to the other Party, expressly assume
performance of such rights and/or obligations. In the event of any permitted
assignment of this Agreement by Takeda, Takeda shall assign to such permitted
assignee or to ITI (in accordance with Section 13.6(c) as if a termination had
occurred) Takeda’s entire right, title and interest in and to each Assigned
Patent to which Takeda obtained an ownership interest pursuant to
Section 2.1(a). The ITI Technology, in the case of ITI as assignor or
transferor, or the Takeda Technology, in the case of Takeda as assignor or
transferor, shall exclude any Patents and Information Controlled by any Acquiror
(or any Affiliate thereof, excluding a Party hereto as a result of such
transaction) prior to the acquisition or developed outside of any activities
under this Agreement. Any permitted assignment shall be binding on the
successors of the assigning Party. Any assignment or attempted assignment by
either Party in violation of the terms of this Section 15.5 shall be null, void
and of no legal effect.

15.6 Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

57.



--------------------------------------------------------------------------------

15.7 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.8 Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

15.9 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

15.10 Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

15.11 English Language; Governing Law. This Agreement was prepared in the
English language, which language shall govern the interpretation of, and any
dispute regarding, the terms of this Agreement. This Agreement and all disputes
arising out of or related to this Agreement or any breach hereof shall be
governed by and construed under the laws of the State of New York, without
giving effect to any choice of law principles that would require the application
of the laws of a different state.

15.12 Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

{Signature page follows}

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

58.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized officers as of the Effective Date.

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED     INTRA-CELLULAR THERAPIES, INC. By:  

/s/ Yasuchika Hasegawa

    By:  

/s/ Sharon Mates, Ph.D.

Name:   Yasuchika Hasegawa     Name:   Sharon Mates, Ph.D. Title:   President
and CEO     Title:   Chairman and CEO

 

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

-i-



--------------------------------------------------------------------------------

LIST OF EXHIBITS: Exhibit A:   [***] Exhibit B:   [***] Exhibit C-1:   [***]
Exhibit C-2:   [***] Exhibit D:   [***] Exhibit E:   [***] Exhibit F:   [***]
Exhibit G:   [***] Exhibit H:   [***] Exhibit I:   [***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

-ii-



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B

[***]

Exhibit B pg. 1 of 3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit B pg. 2 of 3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit B pg. 3 of 3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT C-1

[***]

Exhibit C-1 pg. 1 of 2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit C-1 pg. 2 of 2

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT C-2

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT D

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT E: [***]

Summary

[***]

Exhibit E pg. 1 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 1 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit E pg. 2 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 2 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Figure 1.

[***]

Exhibit E pg. 3 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 3 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit E pg. 4 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 4 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit E pg. 5 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 5 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit E pg. 6 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 6 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit E pg. 7 of 7

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.

Page 7 of 7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT F

[***]

Exhibit F pg. 1 of 3

ITI and Takeda will conduct its activities described in this Development Plan
below as such Party’s role. [***]

 

A. ITI activities

[***]

 

B. Takeda activities

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit F pg. 2 of 3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[***]

Exhibit F pg. 3 of 3

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Exhibit F-1

[***]

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT G

[***]

Agreement between [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT H

[***]

[***]

Account Name: [***]

Routing Number: [***]

Account Number: [***]

SWIFT Code: [***]

If any problems call [***] at [***].

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT I

[***]

FOR IMMEDIATE RELEASE

Intra-Cellular Therapies Announces Completion of Phase I Single Rising Dose
Trial of First-in-Class Selective Phosphodiesterase 1 (PDE1) Inhibitor and
Reports Top-line Safety and Pharmacokinetic Findings

NEW YORK, Feb. 19, 2013/PRNewswire/ — Intra-Cellular Therapies, Inc. (“ITI”)
today announced the completion of a Phase I single rising dose study of its
phosphodiesterase 1 (PDE1) inhibitor, ITI-214. ITI-214, a novel, first-in-class
selective PDE1 inhibitor, was discovered by ITI and is in development under an
exclusive collaboration with Takeda Pharmaceutical Company Limited for the
treatment of Cognitive Impairment Associated with Schizophrenia (CIAS).

The primary objectives of the Phase I study were to determine the safety,
tolerability and pharmacokinetic profile of single oral doses of ITI-214 in
healthy volunteers. The study was conducted as a randomized, double-blind,
placebo-controlled study in 70 subjects. The results indicated that ITI-214 was
safe and well-tolerated across a broad range of single oral doses. Moreover,
ITI-214 demonstrates a favorable pharmacokinetic profile consistent with
once-a-day dosing. The study represents a significant milestone as it is the
first demonstration of the safety of a PDE1 inhibitor in a Phase 1 clinical
trial.

“We are pleased with the advancement of ITI-214 in clinical development,” stated
Sharon Mates, Ph.D., Chairman and Chief Executive Officer of Intra-Cellular
Therapies. “The data obtained for ITI-214 support its continued development for
the treatment of Cognitive Impairment Associated with Schizophrenia and other
neuropsychiatric and neurological disorders.”

About Schizophrenia

Schizophrenia is a major neuropsychiatric disorder that affects over one percent
of the world population with an illness that begins in late adolescence and
lasts a lifetime. Its best known symptoms are “positive symptoms”, which include
hallucinations and delusions; but other mental functions are also affected,
including social and motivational skills (“negative symptoms”) and cognitive
behaviors, like inattention and poor memory. Current antipsychotics are
effective primarily on reducing positive symptoms but are largely ineffective at
reducing negative and cognitive symptoms. The medical need in this disease area
is enormous.

About PDE1 Inhibitors

These compounds are unique, orally available, investigational drugs being
developed for the treatment of cognitive impairments accompanying schizophrenia
and other neurological and neuropsychiatric disorders, including Alzheimer’s
disease, Attention Deficit Hyperactivity Disorder and Parkinson’s disease. These
compounds may also have the potential to improve motor dysfunction associated
with these disorders. These compounds are very selective for the PDE1 subfamily
relative to other PDE subfamilies. They have no known significant off target
activities at other enzymes, receptors or ion channels.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.



--------------------------------------------------------------------------------

CONFIDENTIAL

 

About Intra-Cellular Therapies, Inc.

Intra-Cellular Therapies, Inc. (ITI) is a biopharmaceutical company that is
developing novel drugs for the treatment of diseases and disorders of the
Central Nervous System (CNS). The Company was formed in 2002 to exploit
intracellular signaling pathways of the brain in its efforts to develop novel
CNS therapeutics. The Company’s initial efforts were built on the insights
generated from the Nobel Prize winning science of Dr. Paul Greengard at The
Rockefeller University, the scientific founder of ITI. Using novel technologies
developed at ITI, the Company has developed a pipeline of drugs that have the
potential to treat a wide range of diseases associated with the CNS. Additional
information about ITI is available through its corporate website,
www.intracellulartherapies.com.

CONTACT:

Allen A. Fienberg, Ph.D., Vice President, Business Development, Intra-Cellular
Therapies, Inc.,

+1-212-923-3344; or Lisa Burns (Investors), or Justin Jackson (Media), both of
Burns

McClellan, Inc., +1-212-213-0006, jjackson@burnsmc.com.

 

Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to
Rule 24b-2 of the Securities Exchange Act of 1934, as amended.